Exhibit 10.1


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT. CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.






MASTER SERVICE AGREEMENT
FOR OUTSOURCING SERVICES
BY AND BETWEEN
CUSTOMER
AND
SERVICE PROVIDER





CUSTOMER CONFIDENTIAL
[*] Confidential Treatment Requested

--------------------------------------------------------------------------------


Table of Contents
Page
1.
INTERPRETATION........................................................................................................................
1

2.
AGREEMENT
STRUCTURE.........................................................................................................
2

3.
SCOPE OF
SERVICES.................................................................................................................
3

4.
TRANSITION.................................................................................................................................
8

5.
OPERATION..................................................................................................................................
9

6.
HUMAN
RESOURCES..................................................................................................................
12

7.
SERVICE PROVIDER
STAFF........................................................................................................
12

8.
FACILITIES
USE............................................................................................................................
17

9.
MANAGED AND ASSIGNED
AGREEMENTS...............................................................................
18

10.
SERVICE
LEVELS.........................................................................................................................
20

11.
PAYMENT
TERMS........................................................................................................................
21

12.
Intentionally
Omitted......................................................................................................................
23

13.
BENCHMARKING..........................................................................................................................
23

14.
COMPLIANCE AND
AUDIT............................................................................................................
24

15.
TERM AND
TERMINATION...........................................................................................................
30

16.
INTELLECTUAL PROPERTY
RIGHTS.........................................................................................
34

17.
CUSTOMER DATA AND INTANGIBLE
PROPERTY..................................................................... 37

18.
SECURITY AND
CONFIDENTIALITY...........................................................................................
38

19.
REPRESENTATIONS WARRANTIES, AND
COVENANTS......................................................... 41

20.
ADDITIONAL
COVENANTS.........................................................................................................
42

21.
GOVERNANCE............................................................................................................................
43

22.
INDEMNIFICATION    ...............................................................................................................
46

23.
DAMAGES....................................................................................................................................
47

24.
INSURANCE.................................................................................................................................
48

25.
FORCE
MAJEURE........................................................................................................................
50

26.
NOTICES......................................................................................................................................
52

27.
NON-SOLICITATION AND
[*]........................................................................................................
52

28.
RELATIONSHIP.............................................................................................................................
53

29.
Intentionally Left
Blank..................................................................................................................
53

30.
SEVERABILITY..............................................................................................................................
53

31.
WAIVER.........................................................................................................................................
53


CUSTOMER CONFIDENTIAL
[*] Confidential Treatment Requested

--------------------------------------------------------------------------------


Table of Contents


Page
32.
PUBLICITY.....................................................................................................................................
53

33.
GOVERNING
LAW.........................................................................................................................
54

34.
ASSIGNMENT AND
DIVESTITURE..............................................................................................
54

35.
GOOD
FAITH................................................................................................................................
54

36.
FURTHER
ASSURANCES............................................................................................................
54

37.
NO THIRD PARTY
BENEFICIARIES............................................................................................
55

38.
COUNTERPARTS.........................................................................................................................
55

39.
ENTIRE
AGREEMENT..................................................................................................................
55





 





CUSTOMER CONFIDENTIAL
[*] Confidential Treatment Requested

--------------------------------------------------------------------------------


DOCUMENT INDEX
Master Service Agreement
Schedule 1 Definitions


Schedule 2 Parent Guaranty


Schedule 3 Commercial Terms


Schedule 4 Rates


Schedule 5 Travel and Expense Reimbursement Policy


Schedule 6 Companion Agreement


Schedule 7 Security Protocol


Schedule 8 Data Protection and Privacy


Schedule 9 Change Control Procedures


Schedule 10 Reverse Transition


Schedule 11 Governance Model


Schedule 12 Approved Subcontractors


Schedule 13 Approved Benchmarkers


Schedule 14 Service Provider and Customer Competitors


Schedule 15 Reports



CUSTOMER CONFIDENTIAL
[*] Confidential Treatment Requested

--------------------------------------------------------------------------------




THIS MASTER SERVICE AGREEMENT ("Agreement") is made as of April, 14, 2015
("Effective Date") by and between Comverse, Inc., a Delaware company
("Customer"); and Tech Mahindra Limited ("Service Provider") a Company
registered under the laws of India having its corporate office at Corporate
Block, 3rd Floor, Plot No. 1, Phase III, Rajiv Gandhi Infotech Park, Hinjewadi,
Pune 411057, India.
WHEREAS, in response to Customer's request for proposals to provide certain
outsourcing services to Customer ("Request for Proposal"), Service Provider
submitted to Customer its proposal to provide outsourcing services to Customer
("Proposal"); and
WHEREAS, based on the Proposal, Customer and Service Provider have engaged in
extensive negotiations and discussions that have culminated in the formation of
the relationship described in this Agreement with respect to the outsourcing
services in order to:
Create competitive advantage for Customer through the outsourcing of the
Services (as defined below), achieve best-in-class standards and sustain and
enhance such standards through continuous improvement;
Reduce Customer's current expenditure on the outsourced services by obtaining
competitive market prices and cost reductions from Service Provider through the
provision of the Services ;
Achieve and improve Service Levels through continuous assessment and reviews of
all processes and procedures for the performance of the Services, and improve
Customer's overall productivity to provide significant value to Customer; and
Provide a prompt and smooth Transition (as defined below) of the Services in
accordance with the Transition Plan (as defined below) without disruption to
Customer's business.
NOW THEREFORE, the Parties hereby agree as follows:
1.
INTERPRETATION

1.1    Defined Terms. The capitalized terms used in this Agreement will have the
meanings set forth in Schedule 1 or stated where they first appear, unless the
context clearly requires otherwise.


1.2    Reference to Statutes. A reference to any statute, enactment, order,
regulation or other similar instrument will be construed as a reference to the
statute, enactment, order, regulation or instrument as amended by any subsequent
statute, enactment, order, regulation or instrument or as contained in any
subsequent re-enactment thereof.


1.3    Headings. Headings are included in this Agreement for ease of reference
only and will not affect the interpretation or construction of this Agreement.


1.4    Interpretation. The recitals above are (i) intended as a general
statement of purposes for this Agreement; and (ii) are not intended to expand or
contract the scope of the Parties’ obligations or to alter the plain meaning of
this Agreement’s terms and conditions. However, the Parties do intend that the
Agreement be interpreted and performed in a manner consistent with these
objectives.


1.5    Section References. References to Articles, Sections, Schedules and
Appendices are, unless otherwise provided, references to articles, sections,
schedules and appendices to this Agreement and any applicable Companion
Agreements.


1.6    Group Members. As Services are to be provided and paid for by Service
Provider Group Members and Customer Group Members, respectively, all references
to Service Provider will be construed to include the applicable Service Provider
Group Members providing the Services, and all references to Customer will be
construed to include the applicable Customer Group Members receiving and paying
for Services, in each case whenever the context so requires or admits.


1.7    Waiver of Presumption. The Parties are sophisticated and have been
represented by counsel during the negotiation of this Agreement. As a result,
any presumption or rules of construction relating to the interpretation of
contracts against the drafter thereof should not apply. The Parties hereby waive
any such presumption or rule.



CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
1

--------------------------------------------------------------------------------




2.AGREEMENT STRUCTURE


2.1    General. This Agreement sets out the Parties' agreement as to the
provision of Services from Service Provider or a Service Provider Group Member
to Customer or a Customer Group Member.


2.2    Intentionally omitted.


2.3    Companion Agreements. If a Customer Group Member wishes to purchase
Services or a Service Provider Group Member(s) will provide Services with
respect to a particular Country or Region, or in respect of a customer or a
group of customers, or in cases where any supplementary or modified provisions
are either (a) required by Local Laws ("Local Law Matters") or (b) appropriate
due to local practice ("Approved Local Provisions"), the Parties will cause,
subject to Section 2.8, a mutually agreed companion agreement (“Companion
Agreement”), containing any Local Law Matter or Approved Local Provisions, as
applicable, to be signed by the appropriate parties. Each Companion Agreement
will be substantially in the form set forth in Schedule 6. Each Companion
Agreement executed pursuant to the terms of this Agreement will be subject to
this Agreement, as modified by the Companion Agreement, and effective no later
than the date for commencement of the provision of Services by Service Provider
or Service Provider Group Member in such Country or Region.
2.3.1    The Parties to this Agreement will cause their respective Group Members
that enter into any Companion Agreement to observe and perform the obligations
of such Party as set forth in the Companion Agreement. Each Party will be liable
for all obligations and liabilities accepted or incurred by its Group Members
under each Companion Agreement.


2.3.2    Each Companion Agreement will be deemed to be a separate divisible
contract both in respect of this Agreement and in the case of other Companion
Agreements, except to the extent specified in this Agreement.


2.3.3    The Companion Agreement template annexed hereto as Schedule 6 will be
interpreted in accordance with New York law and practice and in contemplation of
New York law applying, except in respect of personnel and pension issues
relating to Transferring Personnel and other Local Law Matters. Any Companion
Agreement and related schedules, including changes to the Agreement and related
Schedules, as incorporated or copied into the Companion Agreement, will be
amended only in a written document signed by authorized representatives of each
Party and as necessary to reflect the specific legal requirements and business
practices from time to time applicable in the relevant jurisdiction in order to
produce the legal and business result intended by the Parties.


2.4    Order of Precedence. This Agreement, all Schedules thereto, the Companion
Agreements, and all Schedules thereto will be construed to be consistent,
insofar as reasonably possible. In the event of any conflict between the
provisions of this Agreement, the Schedules hereto, and the Companion Agreement
and the Schedules thereto, the conflict will be resolved in accordance with the
following order of precedence: first, the Companion Agreement; second, the
Companion Agreement

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
2

--------------------------------------------------------------------------------




Schedules; third, this Agreement; and last, the Schedules hereto; provided,
however, that (i) any provision of any Companion Agreement that changes or is
inconsistent with this Agreement must be approved in writing by both the
Customer Contract Executive and the Service Provider Contract Executive, and
(ii) any specific description of any service or other performance obligation in
the Statement of Work will supersede any inconsistent general reference in this
Agreement.


2.5    Amendment, Modification. This Agreement and its Schedules may only be
amended, varied or modified by further written agreement of authorized
representatives of Service Provider and Customer. Unless otherwise agreed in
such further written agreement, any such amendment, variation or modification
will be binding upon each Service Provider Group Member and each Customer Group
Member to the extent that the provisions of this Agreement apply to the business
arrangements entered into by those Parties pursuant to the Companion Agreement,
whether such Companion Agreement was entered into before or after said
amendment, variation or modification came into effect.


2.6    Primary Liability. The liabilities and obligations of Service Provider
hereunder are primary and enforceable either before, simultaneously with, or
after proceeding against any Service Provider Group Member or any property or
security available to Customer. Service Provider may be joined in any action
against any Service Provider Group Member. The liabilities and obligations of
Customer hereunder are primary and enforceable either before, simultaneously
with, or after proceeding against any Customer Group Member or any property or
security available to Service Provider. The Parties' commitments in this Section
2.6 will remain in full force and effect as to any renewal, modification or
extension of the Agreement and the Companion Agreements, and will survive the
expiration or termination of any such Agreement and Companion Agreement until
the expiration of all applicable statutes of limitations for claims that could
be made by the claiming Party.


2.7    Bankruptcy of Group Member. In the event any Companion Agreement is
avoided, reduced, set aside, rendered unenforceable by virtue of any provision,
requirement or enactment relating to bankruptcy, insolvency, liquidation or the
rights of creditors generally, the Party whose Group Member is the subject of
such proceedings will, and does hereby (without the necessity of any further
agreement or act) assume the obligations and liabilities of the relevant Group
Member under such Companion Agreement to the same extent as if such Party were
originally named as a party under the relevant Companion Agreement and there had
been no avoidance, reduction, set aside or unenforceability.


2.8    Reserved Countries. With respect to each Reserved Country, the Parties
will decide whether or not to enter into a Companion Agreement after the Parties
have undertaken all information and consultation processes and obtained all
governmental or third party authorizations, approvals, consents or waivers in
relation to the proposed Companion Agreement that, if not obtained prior to the
decision having been taken, would result in any violation of applicable law. If
the conditions set out in this Section are complied with, a decision is taken to
enter into a Companion Agreement, and a Companion Agreement is signed by the
applicable Parties, the terms of Section 2.3 will apply to that Companion
Agreement.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
3

--------------------------------------------------------------------------------








3.SCOPE OF SERVICES


3.1    Services. Commencing on the effective date of each Service, whether under
this Agreement and its Schedules or each Companion Agreement and its Schedules,
and continuing throughout the term of said agreements, Service Provider will be
responsible for providing to Customer:


3.1.1    the services, functions and responsibilities described in this
Agreement and the applicable Companion Agreement (including without limitation
the services, functions and responsibilities described in the Commercial Terms
and any applicable Statement of Work) and any supplementary Statement of Works
attached to the Companion Agreements or this Agreement;


3.1.2    the services, functions and responsibilities being performed within the
twelve (12)-month period prior to the Effective Date by Customer's personnel or
contractors whose services, functions or responsibilities are displaced or
transitioned as a result of the Commercial Terms or applicable Statement of
Work, and as documented in the Procedure Manual by Customer;


3.1.3    any services, functions or responsibilities not specifically described
in this Agreement, the Commercial Terms or the applicable Statement of Work but
which are inherent in and reasonably related to and necessary for the proper
performance and delivery of the Services and not otherwise expressly excluded by
the Parties; and


3.1.4    other miscellaneous activities that Customer may request from time to
time that do not require additional resources or affect Service Levels or other
agreed performance standards.


3.2    Project Services. The Services include certain Project Services, as
contemplated by the applicable Statement of Work. Personnel assigned to perform
Project Services will possess the training, education, skills and competence
necessary to perform their assigned responsibility, and unless Customer
otherwise agrees, will not be chosen from personnel ordinarily assigned to the
performance of Services for Customer. There will be no additional charge for
Project management performed by Contract Staff ordinarily assigned to
performance of Services for Customer.


3.3    Pass Through Services. The Services may consist of software and
technology development, design, project delivery and/deployment, maintenance and
support, training, quality assurance, professional services, managed services or
other services that Customer is contractually obligated to perform for its
customers (the "Pass Through Services") under service agreements that Customer
has entered or may enter into with its customers (the "Pass Through Services
Contracts"). Service Provider agrees to perform such Pass Through Services in
accordance with the requirements of the applicable Statement of Work describing
such Pass Through Services any and all terms of the Pass Through Services
Contracts that are applicable to the performance of such Pass Through Services.


3.3.1    Notwithstanding any other provisions of this Agreement to the contrary,
the scope of work applicable to the Pass Through Services shall include any and
all of the work described in the Pass Through Services Contract, whether or not
specifically set out in the applicable Statement of Work.


3.3.2    Notwithstanding any other provisions of this Agreement to the contrary,
Service Provider shall meet or exceed any and all milestone delivery obligations
and other obligations and requirements applicable to the Pass Through Services
set out in the applicable Statement of Work or in the Pass Through Services
Contract. If and to the extent Service Provider fails to meet or exceed such
milestone delivery obligations or other obligations or requirements, Service
Provider shall be liable for service level credits, liquidated damages, fines,
penalties or other amounts as set forth in the SOW. Service Provider shall also
(i) take all actions necessary to remediate and/or mitigate the delay or
failure, and (ii) cooperate with Customer to investigate the root cause of such
failure and

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
4

--------------------------------------------------------------------------------




take any and all actions necessary to correct the cause of such failures in
order to prevent such failure from recurring.


3.3.3    Notwithstanding any other provisions of this Agreement to the contrary,
Service Provider shall meet or exceed any and all service levels and key
performance measurements and other commitments and requirements applicable to
the Pass Through Services, set out in the applicable Statement of Work or in the
Pass Through Services Contract. If and to the extent Service Provider fails to
meet or exceed such service levels or key performance measurements or other
commitments or requirements, Service Provider shall be liable for service level
credits, liquidated damages, fines, penalties or other amounts as set forth in
the SOW. Service Provider shall also (i) take all reasonable actions necessary
to remediate and/or mitigate the delay or failure, and (ii) cooperate with
Customer to investigate the root cause of such failure and take any and all
actions necessary to correct the cause of such failure in order to prevent such
failure from recurring.


3.3.4    Notwithstanding any other provisions of this Agreement to the contrary,
Service Provider shall meet any and all minimum qualifications, conditions, and
any and all other requirements for performance of the Pass Through Services,
whether set out in the Statement of Work or the applicable Pass Through Services
Contract.


3.3.5    Upon Customer's request from time to time and to the extent required by
Customer's customer, Service Provider shall at its own expense conduct
background security screening and/or drug testing of the Contract Staff as is
currently done by Service Provider as permitted by applicable law and provide
certified reports to Customer of the results thereof.


3.3.6    To the extent Service Provider incurs costs due to any delays or
failures in project deployment or failure to meet service levels or key
performance measurements, Service Provider shall not be entitled to increase or
otherwise adjust the pricing under the applicable Statement of Work or Companion
Agreement.


3.4    Location of Services. Service Provider make the Services available in any
countries requested by Customer in accordance with the terms of this Agreement.
At Customer's request, Service Provider will cause its local Service Provider
Group Member to enter into the applicable Companion Agreement to provide the
Services to Customer or the applicable Customer Group Member, as appropriate.
Each Service will be performed from the Service Provider Service Location
specified in the applicable Statement of Work and, if no Service Provider
Service Location is specified, the Service Provider Service Location will be in
the country in which Customer will receive the Service. Customer shall provide
Customer Materials and Customer Software at no charge to Service Provider.


3.5    Knowledge Repository. At all times during the term of each Statement of
Work, Service Provider shall work collaboratively with Customer to develop, and
thereafter Service Provider shall maintain and update on a regular basis an
electronic repository of information, data and knowledge relating to the
Services for which Service Provider is responsible (e.g. training materials,
reports, process documentation, standard operating procedures, documentation and
performance metrics), any Deliverables associated with the Services and a list,
by name and function, of the Service Provider Personnel that are involved in or
are expected to be involved in and that were involved in the Services under that
Statement of Work (the “Knowledge Repository”). The Knowledge Repository will
reside on Customer's systems behind the Customer's firewall to provide Customer
with real time access to the Knowledge Repository.


3.6    Acceptance of Deliverables. Customer will designate one or more persons
("Acceptor") to (i) accept or reject Deliverables (in whole or in part) and (ii)
communicate Customer's comments, objections or responses concerning any
Deliverable, testing, review or prototype demonstration. The following
procedures will apply upon delivery of a Deliverable for which acceptance
criteria or acceptance tests are specified in the Project documents or otherwise
agreed to in writing or in any applicable SOW:


3.6.1    Completion criteria for Deliverables will be mutually developed and
agreed to in the Project documents or relevant Statement of Works or
Statement(s) of Work. To the extent practicable, acceptance criteria will be

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
5

--------------------------------------------------------------------------------




objective, measurable and repeatable tests that are based upon Customer's
anticipated production use of the Deliverables.
 
3.6.2    In the case of components of a Deliverable consisting of documentation
("Documentary Deliverables"), the Acceptor will review the Deliverable and make
any comments, objection or responses prior to the expiration of the applicable
Review Period. In the case of hardware, software or infrastructure components of
a Deliverable, Service Provider will conduct the acceptance tests as prescribed
in the relevant documents (approved by Customer) after giving Customer
appropriate notice and an opportunity to observe the acceptance tests. Service
Provider will provide the Acceptor with any documentation or other record of the
results of such acceptance tests.
3.6.3    The Acceptor will review the Documentary Deliverables and the record or
results of acceptance tests for other Deliverables within the periods after
receipt specified in the relevant documents ("Review Periods"), or, if no such
Review Period has been specified, within ten (10) business days after receipt
failing which acceptance shall be deemed . Prior to the end of the relevant
Review Period, the Acceptor will deliver to Service Provider either (i) written
acceptance of the relevant Deliverable or (ii) a written response specifying in
detail how the Deliverable fails to conform to the applicable acceptance
criteria.


3.6.4    In the event the Acceptor notifies Service Provider in writing that all
or any part of a Deliverable is unacceptable, Service Provider will modify and
return to Customer the entire Deliverable for review of the modified portions
within thirty (30) business days (or such longer or shorter period as may be
agreed for a particular Project). If and to the extent that any deficiencies
remain, these procedures may be repeated as necessary to correct the
deficiencies that remain (or others revealed by further testing or review after
corrective work). Upon review and approval of the corrected Deliverable by the
Acceptor, the Deliverable will be considered accepted.


3.7    Out-of-Scope Services. Customer may from time to time request that
Service Provider perform an Out-of-Scope Service. Except as otherwise agreed by
Customer in writing, within 5 days of Service Provider’s receipt of Customer’s
request, Service Provider will provide Customer with a written proposal for such
Out-of-Scope Service that will include (i) a description of the services,
functions and responsibilities Service Provider anticipates performing in
connection with such Out-of-Scope Service; (ii) a schedule for commencing and
completing such Out-of-Scope Service; (iii) Service Provider's prospective Fees
for such Out-of-Scope Service, including a detailed breakdown of such Fees; (iv)
a description of any new software or hardware to be provided by Service Provider
in connection with such Out-of-Scope Service; and (v) such other information as
may be requested by Customer.


3.7.1    Service Provider will not begin performing any Out-of-Scope Service
unless and until the Change has been approved in accordance with the Change
Control Procedures (as defined in Section 5.6).


3.7.2    If Changes can be effected or Out-of-Scope Services performed with the
resources available for performance of the Services, there will be no adjustment
in Service Provider's Fees (other than through normal operation of charging
metrics for additional or reduced consumption of chargeable resources). Service
Provider's Fees for Out-of-Scope Services involving net additional resources
will be at the rates specified in Schedule 4, Rates, unless there is no
applicable rate specified for the type of Out-of-Scope Service requested and the
Fees specified cannot reasonably be applied, in

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
6

--------------------------------------------------------------------------------




which case Service Provider's Fees for Out-of-Scope Services will be mutually
agreed between the Parties.


3.7.3    The Parties will consider in good faith opportunities for gain-sharing
with respect to Out-of-Scope Services.


3.8    Customer Performance of Services. This Agreement shall be a non-exclusive
Agreement. Customer has the right to perform itself, or retain third parties to
perform, any of the Services or the Out-of-Scope Services. To the extent
Customer performs any of the Services or the Out-of-Scope Services itself, or
retains third parties to do so, Service Provider will cooperate with Customer or
such third parties as reasonably required to perform such Services. Service
Provider's obligation to cooperate is subject to the confidentiality
restrictions that this Agreement imposes on Customer. Notwithstanding the
foregoing, Customer agrees that Service Provider has made substantial
investments under this Agreement. Pursuant to such investment, Customer agrees
that notwithstanding any other provision in this Agreement or any Managed
Agreements, Assigned Agreements or Pass Through Agreements, to provide a minimum
business volume commitment (the "Committed Volume") as indicated in Schedule 3
(Commercial Terms) over the initial Term. Such Committed Volume shall be for the
Services rendered under the applicable Statement(s) of Work or for work
comprising similar skill sets to the tasks and activities comprising the
Services. Additionally, Customer agrees that in case of a failure to meet such
Committed Volumes/shortfall, the Service Provider shall be entailed to recover
such differential/shortfall as stated in Schedule 3 (Commercial Terms), subject
to the carry forward and business volume adjustment provisions set forth in
Schedule 3.


3.9    Business Continuity and Disaster Recovery. Service Provider will provide
the business continuity services and disaster recovery services as specified in
the applicable Statement of Work, and that are specified in the applicable
Procedures Manual. In the event of a disaster, personnel ordinarily assigned to
the performance of Services for Customer under this Agreement will, at
Customer’s request, be made available to perform business continuity and
disaster recovery services in cooperation with Customer.


3.10    Excuse from Performance. In addition to the excused performance
contemplated under Section 25 (Force Majeure), Service Provider will be excused
from failures to achieve the Critical Transition Milestones, to perform the
Services, and to meet or exceed the Service Levels in this Agreement and its
Schedules to the extent that Customer fails to perform the retained services
identified in the applicable Statement of Work or other provisions of this
Agreement and such failure or other acts or omissions of Customer or its agents
(not undertaken at Service Provider’s direction or with Service Provider’s
consent) directly causes Service Provider's failure to perform; provided,
however, that Service Provider must (a) give Customer prompt notice of
Customer's failure to perform such retained services resulting in such
performance failure, (b) use its reasonable efforts to continue to perform
despite Customer's failure to perform retained services and (c) use its
reasonable efforts to mitigate the adverse consequences of Customer's failure to
perform such retained services. To the extent that Service Provider requires
additional resources or will incur additional out of pocket expenses beyond
using commercially reasonable efforts to overcome Customer’s failure under this
Section 3.10, Service Provider will notify Customer of such requirements, and
such additional resources and expense shall be addressed through the Change
Control Procedure.


3.11    Assets. If the Parties agree that Service Provider will, in connection
with the performance of the Services, acquire Assets from Customer that may be
used in providing the Services to Customer, then the Parties will list those
Assets and the corresponding acquisition prices in the applicable Statement of
Work. Service Provider will acquire such Assets from Customer on the date
specified in the applicable Statement of Work and shall remit payment for such
Assets to Customer in accordance with the provisions of the applicable Statement
of Work.


3.12    Reports. In addition to any reports identified in the applicable
Statement of Work, Service Provider will provide Customer with the financial,
performance, utilization and status reports described in

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
7

--------------------------------------------------------------------------------




Schedule 15, Reports and such other reports as Customer may request from time to
time related to the Services, the Service Levels, the Fees, the relationship
between the Parties or other aspects of this Agreement.


4.TRANSITION


4.1    General. Service Provider will perform or cause its Subcontractors to
perform (as the case may be) all functions and services set forth in the
Transition Plan applicable to the Statement of Work and as otherwise necessary
to accomplish the Transition of the Services from Customer and the Customer
Group Members to Service Provider and the Service Provider Group Members, and
will complete the Critical Transition Milestones on or before the dates set
forth in the applicable Statement of Work ("Transition Services").


4.1.1    The Transition Services will be performed in accordance with the
Transition Plan, in a manner intended to minimize any adverse impact on
Customer's business and without causing a material disruption to Customer’s
business or operations.


4.1.2    Customer will perform or cause its agents and subcontractors (as the
case may be) to perform all of its obligations set forth in the Transition Plan
in a timely manner that will not prevent or delay the Transition or Service
Provider's timely completion of the Critical Transition Milestones. In the event
Service Provider fails to meet any Critical Transition Milestone, Customer shall
be entitled to the Milestone Credit set forth in the Transition Plan for each
day that Service Provider delays proper completion of the Critical Transition
Milestones. In the event that action or inaction of Customer or any Customer
agent or subcontractor (other than action or inaction undertaken at Service
Provider’s direction or with its consent) prevents or delays Transition or any
Transition Milestone, Service Provider's performance will be excused as provided
under and subject to the provisions of Section 3.10 for the period of the delay
caused by Customer.


4.1.3    Service Provider will designate an individual for each of Customer's
facilities and functions being transitioned who will be responsible for managing
and implementing the Transition Services with respect to such functions or
services, as well as an overall manager for all Transition related activities
and Services (the “Transition Manager”). Until the Transition has been
completed, each such individual and/or the Transition Manager will review with
the Customer Contract Executive or designated Transition Manager the status of
the Transition Services for which that individual is responsible as often as may
be reasonably requested by the Customer Contract Executive or Transition
Manager.


4.2    Relocation of Service Provider Operations. Any relocation of a material
portion of Service Provider's operations related to any Services will be
conducted pursuant to a formal, written migration plan for orderly transition
and uninterrupted Service prepared by Service Provider and approved by Customer.
Relocation of Service Provider's operations to countries other than those where
such operations are then performed will be conditioned upon mutual agreement,
which may depend upon reductions in applicable fees for Services related to
those operations. Without limiting the foregoing, any relocation of Service
Provider's operations related to any Services shall require Customer’s prior
written approval, and may require the execution of a Companion Agreement with
respect thereto.


4.3    Extension of Commencement Date. The following terms will apply to an
extension of a Service Commencement Date.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
8

--------------------------------------------------------------------------------








4.3.1    Upon notice from Customer that Customer desires Service Provider to
delay a Service Commencement Date by more than sixty (60) days, Service Provider
will extend the Transition Schedule for the applicable period of time Customer
has requested, and Customer will reimburse Service Provider for any documented
and supported resource charges and additional verifiable direct costs or
expenses reasonably incurred by Service Provider as a result of such delay not
contemplated in the Base Fees and that are pre-approved by Customer in writing.


4.3.2    If a Service Commencement Date is delayed for more than sixty (60) days
as a result of delays caused by Service Provider, then in addition to Customer
receiving the Milestone Credits specified in the applicable Statement of Work
due for failure to meet the Critical Transition Milestones, and in addition to
any other remedies that Customer may have against Service Provider: (i) Service
Provider will reimburse Customer for any verifiable direct costs or expenses
incurred by Customer as a result of such delay; and (ii) Customer may terminate
this Agreement for cause in accordance with the provisions of this Agreement.


4.3.3    If either Party incurs costs in connection with the extension of the
Transition Schedule for which the other Party is responsible pursuant to this
Section, the Party incurring the costs will be obligated to use all commercially
reasonable efforts to minimize such costs.


4.4    Consents. Service Provider will appropriately (i) identify, define the
scope and nature of, and comply with (at Service Provider's expense) and (ii)
assist Customer in obtaining and maintaining (at Customer's expense), all
necessary Consents. Service Provider will cooperate with Customer in Customer’s
obtaining the Consents. At Customer's request, Service Provider will obtain the
Consents to allow Customer to continue to use the Service Provider Third Party
Software after expiration or termination of this Agreement, unless the Statement
of Work specifies that Service Provider will acquire a perpetual use license for
Customer at no additional cost to Customer. Without limiting the generality of
the foregoing, Customer shall have the right to determine when it may be
necessary or desirable to acquire a license to a substitute product, at
Customer’s expense, if Service Provider is unable to obtain a Consent on
commercially reasonable terms and in a commercially reasonable time. In no event
will Service Provider use any Customer Software in the absence of an appropriate
Consent.


5.    OPERATION




5.1    Service Locations. The Services will be provided to Customer from the
Service Locations as specified in the applicable Statement of Work, and any
other location for which Service Provider has received Customer's approval. In
the event that there is any change in Law or public policy directed to
Customer’s industry that would require a relocation of one or more Service
Locations, or that imposes an adverse impact on the business of Customer absent
a relocation of one or more Service Locations, at the request of Customer,
Service Provider will as expeditiously as is possible under the circumstances
relocate the Service Locations specified by Customer to a location designated by
Customer. In such case, the Parties will negotiate a change in the Fees, if
costs will be increased or decreased as a result of the relocation, but not to
exceed Service Provider's reasonable, actual and verifiable increased cost of
providing such Services, as well as reasonable, actual transition costs
pre-approved by Customer in writing and incurred by Service Provider as a result
of such change. Service Provider will use diligent efforts to minimize and
mitigate any such transition costs and increased costs of providing the Services
and to spread any increased costs over all of Service Provider’s other customers
benefited by such relocation, to the maximum extent possible. Service Provider
will bear any costs of transition occasioned by Service Provider's relocation of
Services as a result of changes in Law where the change in location is not
requested by Customer. Any other change in the location where the Services are
performed during the Term of this Agreement must be approved in advance and in
writing by Customer.
 
        

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
9

--------------------------------------------------------------------------------




5.2    English Language. All records and invoices will be maintained in and all
oral and written communications (including without limitation meetings,
telephone calls, reports, notices and conferences) will be conducted exclusively
in the English language, except as otherwise specified in the applicable
Companion Agreement or Statement of Work, or agreed in writing. Unless otherwise
agreed in writing, all Contract Staff, including Key Personnel, will be fluent
in the English language or the language of Customer personnel, customers and
vendors with whom they interact, and those who interact with Customer employees,
customers and vendors must be readily understandable to those employees.


5.3    Customer Architecture, Policies and Procedures. In providing the Services
to Customer, Service Provider must adhere to Customer's information management
technical architecture, standards, guidelines, policies and procedures and
Customer’s applicable internal controls applicable to the Services as they may
be modified and communicated in writing to Service Provider by Customer from
time to time; provided, however, that if Customer modifies its technical
architecture in a manner that requires Service Provider to acquire new hardware,
software or other resources that materially increases Service Provider's costs
above what had been planned and such is not a scheduled update or upgrade to the
existing Software or hardware used to provide the Services, the modification
will be considered a Change that is subject to the Change Control Procedure.
Adjustments in Services in accordance with this Section will be done through
change control process to include such Services within the scope of the Services
to the same extent and in the same manner as if expressly described in this
Agreement.


5.4    Currency of Services, Technology. Service Provider will reasonably cause
the Services, as approved by Customer, to evolve and to be modified, enhanced,
supplemented and replaced as necessary for the Services to keep pace with
technological advances and advances in the methods of delivering services. In
particular, and without limiting the generality of the preceding sentence,
Service Provider's tools, utilities, methodologies, processes and other normal
procedures for performing Services will be upgraded and enhanced as and when
upgraded or enhanced for Service Provider's own business and the support of its
customers generally; Service Provider will keep material Software on current
supported releases as reasonably determined by Customer; Service Provider will
keep material hardware and Software for which Service Provider has financial
responsibility, as designated in the Financial Responsibility Matrix set out in
the applicable Statement of Work, under warranty and/or manufacturer’s service
contracts; and Service Provider will refresh material hardware and Software for
which Service Provider has financial responsibility, as designated in the
Financial Responsibility Matrix set out in the applicable Statement of Work, at
reasonable intervals, consistent with good industry practice and as required to
achieve agreed performance standards. Third party tools and utilities used to
perform Services will be maintained on current supported releases. Adjustments
in Services in accordance with this Section will be deemed to be included within
the scope of the Services to the same extent and in the same manner as if
expressly described in this Agreement.


5.5    Procedures Manual. Unless otherwise stated in a Statement of Work, within
ninety (90) days after the Effective Date of each Statement of Work, with
Customer's input and cooperation, Service Provider will prepare a procedures
manual in the form and scope specified by Customer and will deliver the
procedures manual to Customer, for Customer's approval ("Procedures Manual").


5.5.1    The Procedures Manual will contain Service Provider's procedures for
performing the Services so that the Services are performed accurately and in a
timely manner, and will include all operations manuals, support plans and user
guides necessary and sufficient to document such procedures to Customer's
satisfaction. Service Provider will perform the Services in accordance with the
Procedures Manual.


5.5.2    Following Customer's review of the Procedures Manual, Service Provider
will revise the Procedures Manual as requested by Customer and will resubmit the
Procedures Manual for Customer’s approval. Service Provider will periodically
update the Procedures Manual to reflect any changes in the operations or
procedures described within a reasonable time after such changes are made.


        

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
10

--------------------------------------------------------------------------------




5.6    Change Control Procedures. Customer or Service Provider may propose
Changes, including any changes occasioned by an acquisition or divestiture by or
of Customer. All such Changes will be implemented pursuant to the procedures set
forth in Schedule 9 ("Change Control Procedures").


5.6.1    Routine changes, including all Changes that do not require material,
net additional cost, effort or resources, or that can be accommodated with the
resources ordinarily available for performance of the Services, will not result
in any increase or decrease to the Fees. Charges for changes that do require
material, net additional cost, effort or resources, or that cannot be so
accommodated, will be determined in accordance with Section 3.7.2, above.


5.6.2    If Service Provider and Customer are not able to agree on (i) the
effect of the Change, if any, on the Fees and the manner in which such effect
was calculated, (ii) the effect of the Change, if any, on Service Levels and any
necessary revisions thereto, or (iii) the anticipated time schedule for
implementing the Change, then the issue will be resolved in accordance with the
dispute resolution procedure set forth in the Governance Model and Article 21 of
this Agreement; provided, however, Service Provider will proceed with any Change
as directed by Customer's Contract Executive while the Parties seek to resolve
such disagreement. Service Provider shall not implement any change in its
performance of Services that would have a material, adverse effect upon
Customer’s use or receipt of the Services, or increase Service Provider’s Fees
or Customer’s other costs, without Customer’s written approval, which Customer
may give or withhold in its sole discretion. Service Provider may make temporary
changes in its operations required by an emergency if prior approval is
impractical, but in such cases shall promptly document and report such emergency
changes to Customer.


5.6.3    Service Provider will not be required to comply with any such Change
request if its compliance will violate applicable Law. Service Provider will
immediately inform Customer if it determines it cannot implement the Change
mandated by Customer and comply with applicable Law.


5.6.4    Service Provider will not invoice, and Customer will not be liable for,
any Change or Out-of-Scope work performed by Service Provider unless a Change
has been approved in accordance with the Change Control Procedures. The Fees for
such work will be specified in the applicable Change request form.


5.7    Update Meetings. Upon thirty (30) days' notice from Customer and no more
than two (2) times per Contract Year, Service Provider will meet with
representatives of Customer at Customer's facilities in order to (i) explain how
the Services are provided and (ii) provide such training and documentation as
Customer may require for Customer to understand and use the Services. Service
Provider will provide Customer with a reasonable number of copies of appropriate
documentation describing and reflecting the means of performing the Services,
including revised or updated versions of such documentation as and when
available. Any documentation provided by Service Provider to Customer pursuant
to this Section will be complete and of a quality satisfactory to Customer.


5.8    Prioritization of Scheduling. Service Provider agrees that Customer will
be entitled to establish the priorities for Service Provider's scheduling of its
performance of Projects and other Services and change the priorities from time
to time on reasonable prior notice. If a change in priorities by Customer will
adversely affect any Service Level, Service Provider will notify Customer's
Contract Executive of the expected impact ("Impact Assessment") of the change in
priorities. If Customer's Contract Executive approves the change in priorities,
and there is a failure to meet a Service Level that Service Provider notified
Customer may occur in the Impact Assessment, then the failure to meet the
Service Level will be excused to the extent caused by the change in priorities.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
11

--------------------------------------------------------------------------------




Customer acknowledges that changes in priorities may affect ongoing performance
of Services and Fees and other costs to Customer. Service Provider agrees to
cooperate with Customer and use diligent efforts to minimize additional costs,
Fees or other adverse effects. Service Provider further agrees that Customer may
adjust priorities, temporarily relieve Service Provider from Service Level or
other obligations or authorize additional staff, Services or other resources in
Customer’s sole discretion.


5.9    ITIL Compliance. Service Provider will perform all Services in compliance
with the then-current version of the Information Technology Infrastructure
Library (“ITIL”), where applicable. Service Provider will ensure that it is
assessed as compliant with ITIL as of the Effective Date and will maintain such
level of compliance throughout the Term. At Customer's request, Service Provider
will provide Customer with a copy of Service Provider's then-current certificate
of compliance with such ITIL standards.


5.10    Shared Environment. Service Provider shall not, without Customer's prior
written consent, provide any Services on a shared basis with any third
party(ies) (including other Service Provider customers). Service Provider will
not migrate or relocate any of the Services or any Confidential Information of
Customer to a shared hardware or software environment without Customer's prior
written consent and without ensuring the physical and electronic security of
such Services and/or Confidential Information of Customer.


6.    HUMAN RESOURCES
The treatment of Customer Personnel is specified in the Commercial Terms.
Neither Party's personnel will be eligible to participate in any of the employee
benefits or similar programs of the other Party. Service Provider will inform
the Contract Staff that they will not be considered employees of Customer for
any purpose, and that Customer will not be liable to any of them as an employer
in any amount for any claims or causes of action arising out of or relating to
their assignment in connection with this Agreement or release therefrom.
Customer has no authority to supervise, discipline, direct, control or instruct
any of Service Provider’s personnel. Service Provider shall at all times comply
with any and all obligations imposed by all Laws and Regulatory Requirements ,
including without limitation, all applicable labor, social security, health and
safety, health insurance, vacation, sick leave, working hours and similar laws
and regulations, related to Service Provider's employment or engagement of the
Contract Staff.
7.    SERVICE PROVIDER STAFF


7.1    Service Provider Contract Executive. Service Provider will appoint the
individual specified in the Statement of Work to be the Service Provider
Contract Executive. The Service Provider Contract Executive will from the date
of this Agreement serve, on a full-time basis, as Service Provider's primary
representative under this Agreement.


7.1.1    Service Provider's appointment of any Service Provider Contract
Executive will be subject to Customer's approval.


7.1.2    The Service Provider Contract Executive will (i) serve as Service
Provider's single point of accountability for the Services, (ii) have day-to-day
authority for ensuring Customer satisfaction and (iii) be authorized to act for
and on behalf of Service Provider with respect to all operational matters
relating to this Agreement.


7.1.3    Service Provider will not, for a period of at least [*] after the last
day that the person was the Service Provider Contract Executive, assign that
person to perform similar services for any Customer Competitor, without
Customer's prior written consent, which Customer may give or withhold in its
sole but reasonable discretion.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
12

--------------------------------------------------------------------------------








7.1.4    Service Provider agrees that Customer satisfaction will be a key
performance incentive for the compensation of the Service Provider Contract
Executive. Customer may provide recommendations to Service Provider regarding
the criteria to be used in evaluating the Service Provider Contract Executive's
eligibility for incentive-based compensation. Service Provider will (i) consider
such recommendations in good faith, (ii) implement such recommendations, to the
extent consistent with Service Provider's policies regarding incentive-based
compensation, (iii) notify Customer if Service Provider is not able to implement
any such recommendations and (iv) at Customer's request, provide any and all
information regarding the amount and basis for any incentive-based compensation
that it pays to the Service Provider Contract Executive.


7.2    Key Service Provider Personnel. The individuals specified in the
Statement of Work will be the initial Key Service Provider Personnel. All Key
Service Provider Personnel will be dedicated to the Customer account on a
full-time basis.
7.2.1    Before assigning any new individual to a Key Service Provider Personnel
position, Service Provider will (i) consult with Customer regarding the proposed
assignment, (ii) introduce the individual to appropriate representatives of
Customer and provide Customer the opportunity to interview such individual,
(iii) subject to applicable Law, provide Customer with any information regarding
the individual that may be reasonably requested by Customer and (iv) obtain
Customer's approval for the proposed assignment.


7.2.2    Service Provider will not, for a period of at least [*] after the last
day that a person was one of the Key Service Provider Personnel, assign that
person to perform similar services for any Customer Competitor, without
Customer's prior written consent, which Customer may give or withhold in its
sole but reasonable discretion.


7.2.3    Service Provider agrees that Customer satisfaction will be a key
performance incentive for the compensation of the Key Service Provider
Personnel. Customer may provide recommendations to Service Provider regarding
the criteria to be used in evaluating the Key Service Provider Personnel's
eligibility for incentive-based compensation. Service Provider will (i) consider
such recommendations in good faith, (ii) implement such recommendations, to the
extent consistent with Service Provider's policies regarding incentive-based
compensation, (iii) notify Customer if Service Provider is not able to implement
any such recommendations and (iv) at Customer's request, provide any and all
information regarding the amount and basis for any incentive-based compensation
that it pays to the Key Service Provider Personnel.


7.3    Replacement. Service Provider will replace or reassign the Service
Provider Contract Executive and Service Provider Key Personnel only in
accordance with this Section.


7.3.1    Service Provider will not replace or reassign the Service Provider
Contract Executive or any of the Key Service Provider Personnel, without
Customer's prior written consent, which Customer may give or withhold in its
sole discretion, for [*] from the Effective Date (in the case of those initially
assigned), or the date of an individual’s first assignment to the Customer
account, as applicable, unless such person (i) voluntarily resigns from Service
Provider, (ii) is dismissed by Service Provider for cause, (iii) fails to
perform his or her duties and responsibilities pursuant to this Agreement or
(iv) dies or is

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
13

--------------------------------------------------------------------------------




unable to work due to his or her disability. Service Provider will, as soon as
reasonably practicable, replace such person with qualified personnel.


7.3.2    After the initial [*] period, Service Provider will not reassign the
Service Provider Contract Executive or any of the Key Service Provider Personnel
without prior consultation with Customer.


7.3.3    If Customer decides that the Service Provider Contract Executive or any
of the Key Service Provider Personnel should not continue in that position, then
Customer may, in its sole discretion and upon notice to Service Provider,
require removal of the Service Provider Contract Executive or Key Service
Provider Personnel from the Contract Staff. Service Provider will, as soon as
reasonably practicable, replace such person with qualified personnel. Customer
will generally provide at least two (2) months notification to allow Service
Provider time to identify and transition new personnel in the event of a removal
request, unless such Key Personnel’s continued performance is not acceptable to
Customer or Customer reasonably believes that immediate removal is warranted.


7.4    Contract Staff. Service Provider will appoint a sufficient number of
individuals to the Contract Staff so that the Services are provided in a proper,
good and workmanlike, and timely manner in accordance with generally accepted
industry practices and the provisions of this Agreement and its Schedules. Only
individuals with proper education and experience and with suitable training and
qualifications to perform the Services may be appointed to the Contract Staff.
Contract Staff may only provide Services that support Customer's operations and
will not provide services for other Service Provider customers, unless otherwise
agreed in the applicable Statement of Work. Service Provider will notify
Customer as soon as possible after dismissing or reassigning any member of the
Contract Staff whose normal work location is at a Customer Service Location.


7.4.1    Service Provider warrants that all Contract Staff assigned to perform
any of Service Provider’s obligations hereunder are employees of Service
Provider or its Affiliates and possess the necessary skills to perform the
Services assigned to each specific Contract Staff. Service Provider warrants
that all Contract Staff are legally authorized and qualified to work and receive
compensation in the country where they are employed and that Service Provider’s
assignment of all Contract Staff is in compliance with all applicable laws.


7.4.2    Service Provider shall, at its sole cost and expense and subject to
applicable laws, maintain a program to perform a pre-assignment seven (7) year
criminal background check. Service Provider warrants that all Contract Staff
have successfully complied with such program and that Service Provider shall not
assign any employees as Contract Staff that have a record of conviction for a
misdemeanor or felony crime. Subject to applicable laws, Service Provider shall
provide to Customer information regarding whether any personnel of Service
Provider that Service Provider proposes to be Contract Staff has a record of
conviction of a misdemeanor or felony crime (such may include pass/fail only and
not actual background check results). In addition, upon Customer's request from
time to time and to the extent required by Customer's customers, Service
Provider shall at its own expense conduct background security screening and/or
drug testing of the Contract Staff as permitted by applicable law and provide
certified reports to Customer of the results thereof.


7.4.3    Service Provider agrees to provide Customer such other information
regarding the qualifications of such proposed Contract Staff which

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
14

--------------------------------------------------------------------------------




Customer may reasonably request (at no additional cost to Customer), and no
Contract Staff shall be assigned by Service Provider to perform any of its
obligations or the Services under this Agreement or an applicable SOW without
the prior written approval of Customer, which approval shall not be unreasonably
withheld, unless such approval is restricted in the applicable SOW to Key
Personnel. Except as may be otherwise provided in an SOW, Customer reserves the
right to interview and approve of specific Contract Staff that are proposed to
perform the Services. In addition, Service Provider agrees that it will comply
with all legally-required pre-employment obligations for all Contract Staff
prior to their assignment to perform Services under a SOW, including
ascertaining that each individual Contract Staff is authorized to work in the
country of their assignment without any sponsorship or assistance from Customer.
Service Provider shall properly complete and update I-9 forms for all Contract
Staff working in the United States.


7.5    Loyalty.




7.5.1    During the term of the performance of the Services by an of the
Contract Staff and for a period of [*] following termination of such performance
for any reason, Service Provider shall ensure that such Contract Staff will not,
directly or indirectly, provide service to or be employed by a Customer
Competitor or otherwise develop or sell products or services that compete with
Customer's product or services or any work product delivered to Customer, unless
Customer provides prior written consent to the contrary. Service Provider shall
execute and enforce appropriate written non-compete agreements with Contract
Staff that meet or exceed this non-compete obligation and shall designate
Customer as an intended third party beneficiary of such agreements. Such
agreements shall also include appropriate terms and conditions to (i) assign and
cause the assignment of intellectual property rights from such Contract Staff to
Customer in accordance with Section 16 and (ii) protect the confidentiality of
Customer's Confidential Information. At Customer's request, Service Provider
shall make such non-compete agreements available to Customer for review.




7.5.2    Service Provider shall not directly or indirectly, develop or sell any
product that competes with any Customer product that was the subject of any
Services or is otherwise similar to any work product delivered to Customer.
7.6    [*]




7.7    Unacceptable Contract Staff. Subject to applicable Laws, Customer may
inform Service Provider if Customer determines that any member of the Contract
Staff is unacceptable for any reason, including Customer's determination that
such individual (i) is not qualified to perform the responsibilities required
for the position held by such individual, (ii) is not performing his or her
responsibilities to Customer's reasonable satisfaction in accordance with this
Agreement, or (iii) has violated any term or condition of this Agreement,
including the security obligations set forth in this Agreement. Within five (5)
days following Customer's request, the Parties will review the matters, and if,
after such review, the Parties do not otherwise agree, Service Provider will
remove the individual from the Contract Staff. Customer shall have no
responsibility for any termination of employment or other disciplinary action
that Service Provider or its subcontractors may take in respect of any of their
personnel. In urgent cases (including without limitation incidents involving
dishonesty, serious misconduct or danger to others), Customer reserves the right
to require the Service Provider to remove, and Service Provider shall
immediately remove, the relevant member(s) of the Contract Staff.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
15

--------------------------------------------------------------------------------








7.8    Training. To the extent Customer determines from time to time that it
requires any Contract Staff to undergo specialized Customer training in order to
enable such Contract Staff to work on Customer products or projects, Service
Provider shall make such Contract Staff available for such additional and
specialized training (“Customer Training”). At the request of Customer from time
to time, Service Provider agrees that Contract Staff shall undergo such Customer
Training at a training facility in Israel, India, U.S., Europe or any other
locations designated by Customer. Any out of pocket expenses with respect to
traveling to the Customer training facility shall be on the account of Customer
.


7.9    Subcontractors. Service Provider may subcontract the performance of
Services only in accordance with this Section.


7.9.1    Other than with respect to performance of Services by Service Provider
Group Members, prior to subcontracting any of the Services, Service Provider
must first notify Customer of the proposed subcontract and the Subcontractor
name and other information reasonably requested by Customer and obtain
Customer's prior written approval.


7.9.2    Service Provider must include in any subcontract with a Subcontractor:
(i) terms and conditions at least as protective of Customer and its confidential
and proprietary information as the terms and conditions of this Agreement, (ii)
the terms in Schedule 8 on Data Protection and Privacy, (iii) Article 14,
Compliance and Audit, (iv) third party beneficiary rights approved by Customer
in its favor, (v) waivers of any lien rights, (vi) an acknowledgment that
Customer will have no liability to Subcontractor for amounts that are owed to
Subcontractor arising out of the Services, and (vii) provisions for transfer of
the subcontract to Customer or a successor service provider upon expiration or
termination of this Agreement. Upon reasonable notice, at the request of
Customer, Service Provider will allow Customer to review the non-financial terms
of any subcontract for Services to the extent necessary to verify that the
subcontract complies with the terms of this Agreement. Service Provider will
indemnify Customer for any and all liability suffered or incurred by Customer to
the extent that Service Provider's Subcontractors' agreements with their
subcontractors are not as protective of Customer as Service Provider's
agreements with Subcontractors are required to be under this Agreement.


7.9.3    Prior to materially amending, modifying or otherwise supplementing any
subcontract relating to the Services that requires Customer approval and that
affects Customer, Service Provider must notify Customer of the proposed
amendment, modification or supplement and must obtain Customer's approval.


7.9.4    No subcontracting will release Service Provider from its responsibility
for its obligations under this Agreement. Service Provider will be responsible
for the work and activities of any Subcontractor, including compliance with the
terms of this Agreement.


7.9.5    Customer may revoke its approval of any subcontractor whose performance
Customer reasonably believes to be deficient or that is acquired by a Customer
Competitor, and in such cases Service Provider shall discontinue use of the
subcontractor’s products and/or services and provide substitutes therefor.


7.9.6    Service Provider will be responsible for all payments to its
Subcontractors and will indemnify, defend and hold Customer harmless from and
against all Claims by its Subcontractors pursuant to Section 22.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
16

--------------------------------------------------------------------------------




8.    FACILITIES USE


8.1    Customer Facilities. Unless otherwise specified in an applicable
Statement of Work, Customer will make available at no extra cost to Service
Provider furnished space, Customer Materials, infrastructure and Customer
Software in the Customer Service Location specified in such Statement of Work
for the purpose of allowing Service Provider to perform the Services. Customer
will provide the Customer Service Location with normal office resources (e.g.,
fax, telephone services, utility services, office supplies, and copier support)
[*].


8.2    Relocation of Customer Service Location. If Customer directs Service
Provider to relocate from one Customer Service Location to another Customer
Service Location, Service Provider will do so; provided, however, that (i)
Customer will provide reasonable advance notice to Service Provider of any such
relocation, (ii) Customer will (A) provide comparable space and facilities in
such relocated Customer Service Location in accordance with the applicable terms
of this Agreement or a Statement of Work, (B) reimburse the reasonable, actual
cost of substitute space; and (iii) Customer will reimburse Service Provider for
any direct out-of-pocket costs that are pre-approved by Customer in writing and
incurred by Service Provider as a result of such relocation that are accompanied
by supporting documentation. Prior to the relocation, Service Provider will
provide Customer with an Impact Assessment of any such relocation. In the event
such move impairs Service Provider's ability to meet Service Levels as Service
Provider notified Customer in the Impact Assessment, Service Provider will be
relieved from its obligation to meet those Service Levels for a reasonable
period of time to the extent impairment is caused by the relocation. Service
Provider shall relocate affected operations in an orderly manner, pursuant to a
plan approved by Customer, so as to minimize any interruption in affected
Services or other adverse effects upon Customer, its business, operations or
affairs.


8.3    Service Provider Use of Facilities. Service Provider will: (i) use the
space in the Customer Service Location for the sole purpose of providing the
Services and otherwise meeting its obligations under this Agreement; (ii) comply
with the leases and other agreements applicable to the Customer Service
Location; and (iii) comply with all policies and procedures governing access to
and use of Customer Service Location, which policies and procedures will be
provided to Service Provider prior to its access and use of the Customer Service
Location.


8.3.1    Use of such facilities by Service Provider does not constitute a
leasehold or subleasehold interest in favor of Service Provider, but is instead
a license, revocable by Customer at its sole discretion at any time and without
any prior notice requirements.


8.3.2    Service Provider will use the Customer Service Locations in a
reasonably efficient manner. To the extent that Service Provider operates the
space in a manner that increases facility costs incurred by Customer
disproportionate to that reasonably required for Service Provider's provision of
Services to Customer, Service Provider will reimburse Customer for such
additional costs.


8.3.3    Service Provider will keep the Customer Service Locations in good
order, not commit or permit waste or damage to such facilities and not use such
facilities for any unlawful purpose.


8.3.4    When the Customer Service Locations are no longer required for
performance of the Services, Service Provider will return such locations to
Customer in substantially the same condition as when Service Provider began
using such locations, ordinary wear and tear excepted.


8.4    Facilities-Related Services. Service Provider will permit Customer and
Customer agents to enter into those portions of the Customer Service Locations
including Customer Laboratories whenever required occupied by Service Provider's
staff at any time to perform facilities-related services (such as,

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
17

--------------------------------------------------------------------------------




for example, repairs to the building) at no extra cost to Service Provider.
Prior to the facilities-related services, Service Provider will provide Customer
with an Impact Assessment of such facilities-related services. In the event such
entrance or presence impairs Service Provider's ability to meet one or more
Service Levels as notified to Customer in the Impact Assessment, Service
Provider will be relieved from its obligation to meet those Service Levels for a
reasonable period of time to the extent impairment is caused by the Customer's
performance of the facilities-related services.


8.5    Improvements. Service Provider will not make any improvements or changes
involving structural, mechanical or electrical alterations to the Customer
Service Locations without Customer's prior written approval, which Customer will
not unreasonably withhold if Service Provider demonstrates that such
improvements or changes are reasonably necessary to provide the Services and to
meet Service Provider's other obligations under this Agreement. Approved
improvements will become Customer's property, or that of Customer's lessor, if
so required under applicable leases. Service Provider shall keep Customer’s
property, and that of its lessors, free from mechanic’s, materialmen’s and other
liens of every kind and take all reasonable measures that Customer or its
lessors may require (such as posting of bonds and obtaining releases of claims
of lien).


9.     MANAGED AND ASSIGNED AGREEMENTS


9.1    Managed Agreements. Service Provider will manage, administer and maintain
the Managed Agreements, if any, specified in the applicable Statement of Work.
Service Provider will provide Customer with reasonable notice of any option,
renewal, termination or cancellation dates and fees with respect to the Managed
Agreements. Service Provider will not renew, modify, terminate or cancel, or
request or grant any consents or waivers under any Managed Agreements without
the written consent of the appropriate entity or unit of Customer.


9.2    Invoices. Unless otherwise instructed by Customer, Service Provider will
(i) receive all Managed Agreement Invoices, (ii) review and correct any errors
in any such Managed Agreement Invoices in a timely manner and (iii) submit such
Managed Agreement Invoices to Customer within a reasonable period of time prior
to the due date or, if a discount for payment is offered, the date on which
Customer may reasonably specify in order to pay such Managed Agreement Invoice
with a discount.


9.2.1    Customer will be responsible for paying the Managed Agreement Invoices
after processing by Service Provider. Customer will be responsible for any late
fees in respect of the Managed Agreement Invoices if Service Provider submits
the applicable Managed Agreement Invoices to Customer for payment within a
reasonable period of time following receipt.


9.2.2    If Service Provider fails to submit a Managed Agreement Invoice to
Customer, Service Provider shall be responsible for payment of such Managed
Agreement Invoices, without reimbursement from Customer, that Service Provider
fails to submit to Customer within [*] of receipt by Service Provider.


9.2.3    Customer will not be responsible to Service Provider for any additional
management, administration or maintenance fees of Service Provider in connection
with the Managed Agreement Invoices.


9.3    Assigned Agreements. As of the applicable Service Commencement Date,
Service Provider will assume all responsibility for the Assigned Agreements, if
any, specified in in the applicable Statement of Work.


9.3.1    Charges relating to Assigned Agreements will be pro-rated as of the
relevant Service Commencement Date or the date of assignment, as

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
18

--------------------------------------------------------------------------------




appropriate. Service Provider will be solely responsible for paying all charges
under such Assigned Agreements that may become payable after such date.


9.3.2    Service Provider will consult with Customer prior to taking any action
to renew, modify, terminate or cancel, or request or grant any consents or
waivers under any Assigned Agreement.


9.4    Breach of Agreements. Service Provider will promptly notify Customer of
any breach of, misuse or fraud in connection with, any Managed Agreements or
Assigned Agreements that Service Provider knows occurred or reasonably should
know has occurred. Service Provider will cooperate with Customer to prevent or
stay any such breach, misuse or fraud. Service Provider will, subject to Section
10.5, pay all amounts due for any penalties, liquidated damages, late charges or
other similar charges (including amounts due to a third party) as a result of
(i) Service Provider's sole non-performance or breach of its obligations under
the Assigned Agreements or (ii) Service Provider's sole breach of its assumed
obligations with respect to the Managed Agreements,.


9.5    Improved Terms. Service Provider will use its commercially reasonable
efforts to:


9.5.1    introduce service levels which reflect industry accepted practices for
services provided under the Managed Agreements and Assigned Agreements,
respectively, upon renewal of any such Managed Agreements and Assigned
Agreements; and


9.5.2    at Customer’s request, effect savings, pricing reductions and improved
services in all Managed Agreements at the earliest possible date by
renegotiation and using its purchasing power to obtain discounts, improved
services, improved service levels and better overall pricing.


9.6    Replacement of Providers. Service Provider will be entitled upon
notification to Customer and prior written consent by Customer, which consent
will not be unreasonably withheld, to replace and substitute service providers
under Assigned Agreements, either on renewal of such agreements, or prior to
renewal upon the default of the service provider under the Assigned Agreement or
other similar reason for early termination of an Assigned Agreement by Service
Provider. All contracts with replacement providers shall be freely transferable
to Customer. Customer may replace or substitute service providers under Managed
Agreements at any time, in its discretion.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
19

--------------------------------------------------------------------------------








10.    SERVICE LEVELS


10.1    General. Service Provider will perform the Services in accordance with
the Service Levels set forth in the applicable Statement of Work, as may be
modified or supplemented in a Companion Agreement. With respect to those
Services for which a Service Level is not specified in the Statement of Work or
attached to the applicable Companion Agreement, Service Provider's performance
will meet [*].


10.2    Adjustment. The Customer Contract Executive and the Service Provider
Contract Executive will review the Service Levels for the preceding twelve (12)
months during the last calendar quarter of every Contract Year. They will adjust
the Service Levels, for the following Contract Year, that (i) require periodic
adjustment pursuant to the Statement of Work or the applicable Companion
Agreement to reflect any improved performance capabilities associated with
advances in the technology and methods used to perform the Services, or (ii) are
no longer appropriate because of an increase, decrease or change to the
Services.


10.3    Measurement and Monitoring Tools. As of the applicable Service
Commencement Date, Service Provider will implement, at Service Provider's
expense, the measurement and monitoring tools and procedures necessary or
required by Customer to measure and report Service Provider's performance of the
Services against the applicable Service Levels. Such measurement and monitoring
tools and procedures will (i) permit reporting at a level of detail sufficient
to verify compliance with the Service Levels and (ii) be subject to audit by
Customer or its designee, which designee will not be a Service Provider
Competitor. Service Provider will provide Customer and such designees with
information concerning and access to such measurement and monitoring tools and
procedures upon request for verification.


10.4    Root Cause Analyses. In the event of any failure to provide the Services
in accordance with the applicable Service Levels (whether or not excused),
Service Provider will within three (3) business days of such failure, or such
other time period as may be specified in the applicable Statement of Work or as
may be mutually agreed, (i) perform a root-cause analysis to identify the cause
of such failure, and (ii) provide Customer with a report detailing the cause of,
and procedure for correcting such failure. Upon Customer's approval of such
procedure, Service Provider shall implement such procedure as per mutually
agreed timeframe, and provide Customer with assurance satisfactory to Customer
that such failure will not recur following the completion of the implementation
of the procedure.


10.5    Service Credits. The Customer and the Service Provider agree upon
Service Level commitments to be achieved through a set of specific Key
Performance Indicators/Service Levels applicable to the SOW along with the
percentage distribution of the Service Credits and liquidated damages that can
be levied. The Parties will review the Service Provider’s performance against
Service Level commitments formally once per month. If Service Provider fails to
provide the Services in accordance with the applicable Service Levels, Customer
will receive the Service Credits set forth in the Statement of Work or attached
to any applicable Companion Agreement. The Service Credits will not limit or
preclude Customer's right to recover, in accordance with this Agreement, other
damages incurred by Customer, or to seek other remedies to which it may be
entitled as a result of such failure; provided, however, that the amount of any
damages that Customer is entitled to receive for such failure will be offset by
the amount of Service Credits paid to Customer by Service Provider for such
non-compliant Services. [*].


10.6    Continuous Improvement. Service Provider will, as part of its total
quality management process, provide continuous quality assurance and quality
improvement through (i) the identification and application of proven techniques
and tools from other installations within its operations and (ii) the
implementation of demonstrable programs, practices and measures designed to
improve performance standards.


10.6.1    Such procedures will include checkpoint reviews, testing, user
acceptance and other procedures that enable Customer to confirm the quality of
Service Provider's performance, which will be incorporated into the Procedures
Manual.


10.6.2    Service Provider will utilize project management tools, including
productivity aids and project management systems, as appropriate in performing
the Services.


10.6.3    Service Provider will review all systems, Services, practices and
procedures not less than once per calendar year and will use reasonable efforts
to ensure on-going productivity gains, best practice flow-through and early
identification of developing problems in all such areas.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
20

--------------------------------------------------------------------------------






10.6.4    Service Provider will communicate such activities to Customer in an
annual productivity and improvement report, which the Customer Contract
Executive and Service Provider Contract Executive will review as part of the
Governance Model described in Schedule 11.




10.7    Satisfaction Survey. Service Provider will conduct Customer satisfaction
surveys during the Term, in substantially the form set forth in the Statement of
Work or, if no such form is set forth in the Statement of Work, in accordance
with a mutually agreed form. Such surveys and all related processes shall be
designed, developed, and implemented by Service Provider as directed by
Customer, in such a manner as to solicit feedback from Customer's users on the
Services. Service Provider shall gather, analyze, evaluate and document the
results of such surveys, and provide such results, analysis and evaluation to
Customer. Additionally, within forty-five (45) days of each Customer
satisfaction survey with results of less than eighty percent (80%) in any survey
category, if Customer deems it necessary, Service Provider shall develop and
submit a Service improvement plan to Customer, for Customer's review and
approval. Such plan shall be updated on a periodic basis (as such results and
information are obtained and analyzed) to include, at a minimum, changes to
Service Provider's policies and practices that incorporate the results of, and
reflect information learned from, the customer satisfaction surveys and the
charges associated with any proposed changes. Such improvement plans, and the
results achieved through the use thereof, shall be reviewed by the Parties, and
such plans modified as appropriate, not less frequently than once each quarter.


11.    PAYMENT TERMS


11.1    Fees. In consideration of Service Provider providing the Services,
Customer will pay to Service Provider the Fees as set forth in the Commercial
Terms. Except as expressly set forth in this Agreement, including any Companion
Agreement, there will be no other charges or Fees payable by Customer in respect
of Service Provider's performance of its obligations under or in connection with
this Agreement, a Companion Agreement, or a Statement of Work, other than
retained or pass-through costs expressly identified in the Financial
Responsibility Matrix to the applicable Statement of Work or Companion
Agreements, which shall, to the extent possible, identify and estimate all third
party costs to be retained by or passed through to Customer. Except as
specifically set forth in the Financial Responsibility Matrix as a Customer
responsibility, Service Provider shall bear any and all costs related to the
performance of the Services. Customer shall not pay any administrative charge or
markup on any pass-through cost or cost reimbursement. Customer may set-off
against the Fees any amounts owed to Customer by Service Provider, including
fully loaded costs for Customer Personnel following the Effective Date that have
not been hired by or transferred to Service Provider, as provided below.
Further, Customer shall have no obligation to pay or reimburse any pass-through
or other expense of any kind except to the extent required by the express terms
of the Agreement or from time to time agreed in writing by the Parties’
authorized representatives. Any reimbursement of pass through or other expenses
of any kind are subject to Service Provider's compliance with the requirements
of Schedule 5, Travel and Expense Reimbursement Policy.


11.2    Invoicing. [*]




11.2.1    Unless otherwise specified in the Statement of Work or any Companion
Agreement, Service Provider will invoice the Fees in United States Dollars.
Unless otherwise agreed by Customer or provided for in any Companion Agreement,
any currency conversion necessary to invoice Customer in United States Dollars
for amounts reimbursable to Service Provider under this Agreement will be made
at the prevailing rate of exchange for purchases of United States Dollars as
published in the Wall Street Journal on the date of the invoice.


11.2.2    Each of Service Provider's invoices will (i) set forth (a) any
pass-through expenses incurred and billable under the express terms of this
Agreement and (b) any discounts, credits or charges issued during the period to
which such invoice relates, and (ii) reflect any adjustment to or change in the
Fees implemented during the period to which such invoice relates. Service
Provider's invoices will be in the form attached to the Statement of Work, will
include or be accompanied by all relevant calculations, and allocate Service
Provider's charges in a manner consistent with Customer's reasonable chargeback
requirements.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
21

--------------------------------------------------------------------------------








11.2.3    All invoices must be presented within [*] after the end of the
relevant month in which the Service was performed or the relevant milestone was
completed. [*].


11.3    Payment. The undisputed Fees will be due and payable to Service Provider
within [*] of receipt of Service Provider's invoice for the first Contract Year
and within [*] from receipt of Service Provider's invoice for the subsequent
Contract Year.


11.3.1    Credits and Refunds. Service Provider will promptly credit to Customer
any payment made to which Service Provider is not entitled under this Agreement
and refund to Customer any such payment for which there are not sufficient
Additional Resource Charges under the then-current invoice against which to
credit the overpayment. If Service Provider receives any refund, credit or other
rebate (including deposits) in connection with any Managed Agreement or Assigned
Agreement or the Assets that is attributable to periods prior to the Effective
Date or for which Customer retained financial responsibility after the Effective
Date, then Service Provider will promptly (i) notify Customer of such refund,
credit or rebate and (ii) pay to Customer the full amount of such refund, credit
or rebate. Service Provider will reimburse Customer for all prepaid amounts
related to the Services to the extent that Service Provider receives the benefit
of any such pre-payment.


11.3.2    Taxes. Customer and Service Provider will each bear sole
responsibility for (i) all taxes, assessments and other real property-related
levies on its owned or leased real property and (ii) any withholding or other
tax assessable on inter-company payments or reimbursements to, from or among
their respective Group Members or payments to Subcontractors as a result of or
in connection with this Agreement. The Fees correctly invoiced in accordance
with this Agreement and payable to Service Provider under this Agreement are
exclusive of all sales, service, use, gross receipts, excise, value-added, and
other transactional taxes that are imposed by a competent taxing authority on
Service Provider or the applicable Service Provider Group Member for Services
provided by the Service Provider or applicable Service Provider Group Member to
or on behalf of, and on payments received from, Customer or the applicable
Customer Group Member under applicable Law as of the Effective Date. The Fees
exclude such taxes. The Service Provider represents that to its knowledge no
such taxes are due for the Services, between Comverse Inc, a company registered
in US and Tech Mahindra Ltd, a company registered in India, as of the Effective
Date. The Service Provider or Service Provider Group Member receiving the Fees
will remit all applicable taxes to the appropriate taxing authority in a timely
manner. The Parties will otherwise reasonably cooperate with each other to
minimize all applicable taxes to the extent legally permissible.


11.4    Disputed Amounts. Customer may reasonably dispute an amount on an
invoice and may withhold payment of such disputed amount. In such event,
Customer will promptly notify Service Provider in writing of the disputed
amount, with an explanation of the reasons therefor. Following notification of a
disputed invoice charge, the Parties will use their reasonable endeavors to
resolve the disputed amount within fifteen (15) days. If the Parties cannot
resolve the disputed amounts within fifteen (15) days, then the matter will be
escalated to the representatives of the Parties specified in Article 21 for
resolution. Upon resolution, the amount, if any, payable will be paid to Service
Provider.
11.5    [*]

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
22

--------------------------------------------------------------------------------








12.    Intentionally Omitted.


13.    BENCHMARKING


13.1    General. After [*], Customer may request a benchmark of the cost and
performance of some or all of the Services; provided on rates (as indicated in
Schedule 4) based additional business.


13.2    Benchmarker. Within twenty (20) days after the date Customer notifies
Service Provider that Customer wishes to conduct a benchmark of the Services,
Customer will select one of the entities specified in Schedule 13, Approved
Benchmarkers. Customer will engage the Benchmarker and will bear the costs and
expense of hiring the Benchmarker Customer. In the event an Approved Benchmarker
acquires or is merged with a Service Provider Competitor, such Approved
Benchmarker will be removed from Schedule 13 and replaced with a mutually
acceptable substitute.


13.3    Process. The Benchmarker may convene meetings of the Parties, obtain
documents and information and require or permit such presentations, as it deems
appropriate. Customer and Service Provider will each provide the Benchmarker
with any documents or other information reasonably requested and necessary for
the Benchmarker to perform services as described in this Article. Such
information may include, (i) a profile of the Services used by Customer, (ii)
the volume of each Service, (iii) the Fees paid by Customer for each Service,
(iv) the Service Levels (v) the complexity, scale, global coverage, start-up
costs incurred at the time such costs were incurred, (vi) deferred revenue flow,
if any, under this Agreement and (vii) any other special considerations relating
to the Services.


13.4    Results. The Benchmarker will be required to include a report in the
Benchmarking Results that states, with specificity by type of Service, its
opinion of the fees and charges (taking into account Service Levels) that the
Benchmarker believes Customer would be able to obtain through competitive
procurement of a package of services comparable to those provided under this
Agreement.


13.4.1    Customer will cause the Benchmarker to base its conclusions on the top
quartile (i.e., lowest cost) of the rates and charges actually available in the
marketplace.


13.4.2    Comparisons will be normalized to account for differences in volumes
of service, complexity, service levels, investments in assets, transfers of
personnel, start up costs, variations in configurations, unique or unusual
requirements, terms of this Agreement and other appropriate criteria.


13.4.3    For any Benchmarking Result requiring an adjustment as described in
Section 13.5, the Parties will be entitled to review the draft version of the
Benchmarking Results and discuss such Benchmarking Results with the Benchmarker
for a period of no more than thirty (30) days, prior to the Benchmarker's
delivery of the final version of the Benchmarking Results. During the thirty
(30)-day period following the Benchmarker's delivery of the final version of the
Benchmarking Results requiring an adjustment as described in Section 13.5,
Customer and Service Provider will review the Benchmarking Results.


13.5    [*]



CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
23

--------------------------------------------------------------------------------




14.    COMPLIANCE AND AUDIT


14.1    Compliance with Laws. Each Party will obtain and maintain all
Authorizations applicable to such Party at its own expense. Service Provider
will comply with all Laws, including Regulatory Requirements, applicable to
Service Provider's delivery of the Services and its performance of this
Agreement, including, without limitation, those imposed on Customer but
applicable to activities or tasks that Service Provider undertakes pursuant to
this Agreement. Customer will comply with all Laws applicable to Customer's
receipt of Services and its performance of this Agreement. In particular, and
without limiting the generality of the foregoing, Service Provider will (i)
comply with applicable privacy laws in all relevant jurisdictions as a processor
of Customer’s data or as set forth in the relevant Statement of Work and (ii)
enter into model processor or other, similar agreements concerning transfers of
personally identifiable data within and without the member states of the
European Union, when reasonably required by Customer, and also cause its
Subcontractors to do so.


14.2    Compliance as Directed by Customer. To the extent necessary for Service
Provider to provide the Services under this Agreement, and except as may be
otherwise provided in a Statement of Work, Customer shall provide Service
Provider with direction and interpretation with regard to Laws imposed on
Customer but applicable to activities or tasks that Service Provider undertakes
pursuant to this Agreement. Customer shall be responsible for making such
directions and interpretations in compliance with all applicable Laws, and
Service Provider shall perform the Services in accordance with such direction or
interpretation. To the extent such compliance requires an interpretation of any
Laws applicable to Customer and/or Customer’s operations, and there is any doubt
or dispute as to such interpretation, Service Provider shall immediately consult
with Customer on such interpretation and follow Customer’s interpretation,
provided, that, if Service Provider has a good faith belief that Customer’s
interpretation is incorrect, then Service Provider shall escalate its
disagreement to the governance organization in accordance with Schedule 11. To
the extent such Service Provider obligations are not dependent upon obligations
of Customer, nothing in this paragraph shall be construed as limiting Service
Provider’s obligations to comply with all applicable Laws, requiring Service
Provider to act in a manner inconsistent with the foregoing obligation, or
making Customer responsible for any failure by Service Provider to comply with
all applicable Laws. The Services to be provided by Service Provider are not of
a legal, tax or accounting nature, and Service Provider shall in no event give,
or be required to give, any legal opinion or provide any legal, tax or
accounting representation to Customer.


14.3    Changes in Laws. Service Provider will be responsible for identifying
and becoming familiar with any changes in Laws that are related to Service
Provider's delivery or performance of the Services.


14.3.1    Service Provider will promptly notify Customer of any such changes in
Laws and will advise Customer of what actions, if any, Customer must take and
when those actions must be taken related to the Services to remain compliant
with Laws.


14.3.2    Service Provider and Customer will work together to identify the
impact of such changes on how Customer uses, and Service Provider delivers, the
Services.


14.3.3    Service Provider will perform the Services at no additional charge to
Customer and will bear the costs associated with (i) regulatory changes
affecting its business as a provider of the Services, (ii) changes in Service
Provider’s standards, methods, practices and procedures for customers generally,
(iii) changes in Laws or regulatory changes affecting its customers generally,
unless such changes and Service Provider's compliance with such changes will
result in material cost increases to Service Provider above and beyond those
necessary to effect changes affecting Service Provider's other customers and
operations generally. Costs associated with changes in Laws affecting Customer
and other Service Provider customers in the Customer's industry will not exceed
Customer's reasonable share of such costs, as apportioned among all such
customers operating in such market. Costs specific to Customer's unique
compliance measures will be determined and compensated in accordance with the
Change Control Procedures.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
24

--------------------------------------------------------------------------------








14.3.4    If a change in Laws impacting the Services prevents Service Provider
from performing its obligations under this Agreement, Service Provider will
develop and, upon Customer's approval, implement a suitable workaround until
such time as Service Provider can perform its obligations under this Agreement
in compliance with Laws without such workaround. The cost for such workaround
shall be borne by the appropriate Party in accordance with Clause 14.3.3


14.4    Fines and Penalties. Subject to the foregoing, Service Provider will be
responsible for and bear any fine or penalty that Service Provider or Customer
may suffer or incur for any non-compliance with Laws relating to the delivery,
performance, use or receipt of the Services; provided, however, that Customer
will be responsible and bear any such fine or penalty if (i) Service Provider
has complied with its obligations under Section 14.3 and (ii) (a) Customer has
failed to accept or implement any changes in how Customer uses, and Service
Provider delivers, the Services resulting from such changes in Laws identified
by Service Provider, and (b) the fine or penalty is directly attributable to
Customer's failure to accept or implement any such change in how Customer uses,
and Service Provider delivers, the Services.


14.5    Export Controls. Service Provider acknowledges that the Customer
Software and Customer Materials and all related technical information, documents
and materials are subject to United States of America and foreign export control
laws and regulations. Service Provider will (i) comply strictly with all legal
requirements established under these controls, (ii) cooperate fully with
Customer in any official or unofficial audit or inspection that relates to these
controls and (iii) not export, re-export, divert or transfer, directly or
indirectly, any such item or direct products thereof to any country or national
thereof that is embargoed by executive order, unless Service Provider has
obtained the prior written authorization of Customer and the applicable
government authority. Service Provider will not conduct business with customers
located in any country or region subject to U.S. export embargo. Service
Provider shall also obtain all export licenses and other authorizations, and
will make all submissions, filings and registrations, required under the export
control laws and regulations of each country for which such licenses or
authorizations are necessary for Service Provider to perform any of the Services
and in order for Service provider to furnish the Deliverables to Customer in
accordance with Customer's delivery instructions.


14.6    Restricted Party List. Service Provider, its shareholders, directors,
executive managers and all Service Provider Personnel performing the Services
and/or who are directly supporting Service Provider's performance of Services
under this Agreement, regardless of their location, shall be validated every
quarter by Service Provider to not be on any list of persons or entities with
whom any U.S. person or entity is prohibited from conducting business
(“Restricted Parties List”). Such validation shall be conducted by Service
Provider on a quarterly basis. Service Provider shall report to Customer
immediately if Service Provider, its shareholders, directors, executive managers
or any Service Provider Personnel performing or supporting the Services is
listed on any list of persons or entities with whom any US person or entity is
prohibited from conducting business. In the event of Service Provider or
Customer becoming aware of Service Provider, its shareholders, directors,
executive managers or any Service Provider Personnel involved in providing or
supporting any Services being included on any Restricted Parties List, Service
Provider shall promptly notify Customer, and, at Service Provider’s expense,
remove such personnel from any involvement in or in support of the Services and
shall take such other actions as Customer may require. Service Provider also
confirms that no person that may have access to any Customer Software or
Customer Materials (including Customer Software in source code form) is a
citizen or permanent resident of an embargoed country. In addition, to the
extent that Service Provider proposes to engage Subcontractors to perform any
development work on the Customer Software or Customer Materials, the Service
Provider shall (i) screen those Subcontractors, and their employees and agents,
against the Restricted Parties List; (ii) confirm that none of those
Subcontractors, or their employees or agents, is a citizen or national of an
embargoed country; and (iii) if the Subcontractor is located in another country,
have and maintain appropriate export licenses or other authorizations necessary
to procure such subcontracted Services from such Subcontractor.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
25

--------------------------------------------------------------------------------








14.7    Unlawful Payments. Service Provider has not and will not directly or
indirectly through a third-party intermediary pay or provide, or offer to pay or
provide, any monies, bribes, kick-back or other items of value (including, for
example, gifts, meals, contracts, entertainment, employment, hospitalities, and
sponsorships that are not permitted by Service Provider) to (i) an officer or
employee of a governmental department, agency, instrumentality (including a
government-owned commercial enterprise) or public international organization, or
any person acting on behalf of any such entity; (ii) any political party or
official thereof or any candidate for political office, or (iii) any employees,
officer, consultants, contractors or other personnel of any customer of
Customer, in order to obtain, retain or direct business to any person.


14.8    Ethics Policies. Service Provider will comply, and cause its officers,
directors, employees, agents and subcontractors to comply, with ethical
standards and corporate social responsibility policies at least as stringent as
Customer’s own standards and policies, as such standards and policies may be
updated from time to time and are disclosed in writing to Service Provider.


14.9    Service Provider Internal Audits. Service Provider will make available
promptly to Customer the results of any internal or external review or audit
conducted by Service Provider and its internal and external auditors, relating
to Service Provider's operating practices and procedures to the extent relevant
to the Services, including, without limitation, Schedule 7, Security Protocol
and the Statement of Work. Upon request, Service Provider will make available
copies of pertinent portions of such reviews or audits, but excluding
information concerning Service Provider's other customers, and legally
privileged materials. Customer acknowledges that Service Provider’s audits,
reviews, audit results and other related information are Confidential
Information hereunder.


14.10    Service Provider Certifications. Upon request, and at such reasonable
intervals as Customer or its auditors may specify, the Service Provider Contract
Executive will certify to Customer that, to the best of his or her knowledge,
after reasonable inquiry: (i) its charges and reports are accurate and complete
in all material respects; (ii) there are no material unbilled charges or known
material unasserted claims; (iii) Service Provider has reported all known
material breaches of security, suspected fraud or other irregularities or
reportable incidents that may constitute violations of law, breaches of this
Agreement or Customer's or Service Provider's ethics or corporate social
responsibility policies; (iv) Service Provider has reported to Customer all
apparent material weaknesses and deficiencies in the Customer Controls of which
Service Provider is aware (including, without limitation, any such controls
contained in or related to the supported applications); and (v) make such other
factual certifications concerning its Services and performance as Customer or
its auditors may reasonably request. For purposes of these certifications,
reasonable materiality standards may be reasonably specified by Customer or its
auditors.


14.11    Audit. Upon thirty (30) days' prior notice from Customer, unless
shorter notice is required by exigent circumstances, at the Customer's cost and
subject to the confidentiality obligations in Article 18, Service Provider will
provide, and will cause its Subcontractors to provide, Customer or any Customer
representative (other than a Service Provider Competitor), with access to such
facilities, systems, records(excluding internal cost records) and supporting
documentation as may be reasonably requested by Customer in order to audit
Service Provider's compliance with its obligations under or related to this
Agreement, including, without limitation, those pertaining to Fees, Service
Levels, the Security Protocol, the Customer Controls, information technology
systems and any applicable Authorization, Consent, Assigned Agreement, Managed
Agreement or ethics or corporate social responsibility policies. Audits shall be
conducted in a manner that minimizes, to the extent possible, any disruption of
Service Provider’s performance of Services and other normal operations.


14.11.1     Service Provider will, and will cause its Subcontractors to, (i)
assist Customer and its designees in the performance of the audits described in
this Section and (ii) cooperate fully with Customer and its designees in the
performance of the audits described in this Section. Upon Customer's request,
Service Provider will provide a reasonable level of resources to support the
performance of the audits described in this Section, at no additional cost to
Customer. Customer, in its sole discretion and at its expense, may perform the
audits described in this Section through its internal personnel and/or external
auditors.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
26

--------------------------------------------------------------------------------








14.11.2    If an audit of Fees charged discloses that Service Provider has
overcharged Customer, Customer will notify Service Provider of the amount of
such overcharge and Service Provider will promptly pay to Customer the amount of
the overcharge,. If such audit reveals any other deficiencies in Service
Provider's performance of its obligations under this Agreement, including any
Schedules, Service Provider will immediately take steps to rectify all such
deficiencies. At Service Provider’s request, Customer will make the audit report
available to Service Provider and provide Service Provider an opportunity to
explain any apparent discrepancies.


14.11.3    If, as and when regulatory authorities with jurisdiction over
Customer so request, Service Provider will cooperate with regulatory agencies,
including their auditors and examiners, in the same manner contemplated by this
Section for audits conducted by Customer.


14.11.4     Service Provider shall immediately provide Customer with complete
details of any breach or process/system weakness mentioned in its internal audit
reports. Thereafter, Service Provider shall submit to Customer, an acceptable
plan to cure any such breaches and process/system weakness within thirty (30)
days (unless a shorter period is required by exigent circumstances) and
thereafter diligently complete the cure within the said period.


14.11.5     Customer, its auditors and other representatives shall observe
Service Provider’s reasonable confidentiality and security arrangements, and
shall have no access to Service Provider’s internal cost data (except to the
limited extent that costs may have been reimbursed by Customer). Service
Provider Competitors shall not be engaged to audit Service Provider.


14.12    Control Rules. Without limiting the generality of the foregoing and
subject to this Section and the confidentiality provisions of this Agreement,
Service Provider will provide, or cause its auditor to provide, Customer and its
internal and external auditors with all descriptions of controls, tests of
controls, audit reports and any other information that Customer or its auditor
deem appropriate or necessary to enable Customer and its auditor to fulfill
their legal obligations under the Securities Act of 1933; the Securities
Exchange Act of 1934; the Sarbanes Oxley Act of 2002; related rules and
regulations of the Securities and Exchange Commission, including Regulation S-X;
the rules, regulations and listing standards of the Nasdaq Stock Exchange; the
rules, regulations and standards of the Public Company Accounting Oversight
Board; and any other financial control or disclosure requirement imposed by law
on public companies, as such legal requirements may be amended or modified from
time to time (the "Control Rules").

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
27

--------------------------------------------------------------------------------








14.12.1     Service Provider will assist Customer to comply with the Control
Rules by, without limitation, (i) placing in operation as of the Commencement
Date and thereafter maintaining the internal controls and procedures related to
the Services and described in the Statement of Work (the “Customer Controls”);
(ii) documenting such internal controls and procedures; (iii) conducting regular
internal assessments to test whether internal controls and procedures are
operating effectively, (iv) cooperating with Customer and its auditor in
connection with testing the effectiveness of such controls and procedures;
Service Provider advising Customer in advance of any significant proposed change
in such controls and procedures; (vi) issuing such interim or annual
certifications as Customer may reasonably request pursuant to Section 14.10;
(vii) implementing the additional or alternative controls that Customer has in
place or from time to time requires (or such superior controls as Service
Provider may from time to time recommend, and Customer may approve in its sole
discretion); and (viii) correcting any material weakness or exception as defined
by the Control Rules or any other deficiency that would prevent Customer from
complying with the Control Rules.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
28

--------------------------------------------------------------------------------








14.12.2     Upon Customer's request, but not more than once per year and at a
time or with an effective date of preparation appropriate to allow Customer to
meet its legal compliance requirements, Service Provider will cause its auditor
to provide Customer and its auditor with a SOC 1 SSAE 16/ISAE 3402 audit report
described in the Statement of Work on internal controls placed in operation and
tests of operating effectiveness of those controls for Service Provider, Service
Provider Group Members and any Subcontractors (the “Service Provider SSAE 16
Report”). Service Provider will solicit in a timely manner and consider in good
faith Customer’s opinions in connection with (i) Service Provider’s selection of
such auditor, (ii) the nature, timing and extent of tests of control to be
conducted, and (iii) the coverage and format of such reports. Service Provider
will provide Customer and its auditor with the Service Provider SSAE 16 Reports
contemplated under this Section at actual cost and without any markup. Prior to
initiating such audit, Service Provider will obtain Customer's approval of such
cost. Service Provider will use every reasonable effort to minimize such
preparation costs.


14.12.3     Customer may require that Service Provider provide Customer and its
auditor, at a time and with an effective date of preparation appropriate to
allow Customer to meet its legal compliance requirements, with a SOC 1 SSAE
16/ISAE 3402 audit report on any or all of the Customer Controls described in
the Statement of Work (the “Customer Specific SSAE 16 Report”). Customer will be
entitled to (i) review and approve Service Provider’s selection of the auditor,
(ii) specify the nature, timing and extent of tests of controls to be conducted,
(iii) define the coverage and format of such reports and (iv) review and approve
the Service Provider’s fee arrangement with the auditor. Customer will pay or
reimburse Service Provider for the reasonable, actual cost of preparing any such
Customer Specific SSAE 16 Report. Service Provider will use every reasonable
effort to minimize such preparation costs.


14.12.4     If any report or audit contemplated under this Section reveals a
material weakness or exception in the internal controls placed in operation at
Service Provider, or any Service Provider Group Member or Subcontractor, or
otherwise at Customer’s request, Service Provider will promptly take such
corrective action as Customer and its auditor may require. Service Provider will
perform the corrective action at no additional charge to Customer, unless such
action (i) will result in material cost increases to Service Provider above and
beyond those necessary to effect changes affecting Service Provider's other
customers and operations general and (ii) is unique to the Customer’s industry,
in which case Service Provider shall apportion such costs among all such
affected customers in the Customer’s industry. Costs specific to Customer's
unique compliance measures will be determined and compensated in accordance with
the Change Control Procedures.


14.12.5     With ten (10) days notice (unless shorter notice is required by
exigent circumstances), Customer and its auditor will further be entitled to
conduct audits and tests of control at Service Provider Service Locations in
order to obtain any additional evidence of effective internal control that
Customer or its auditor deem appropriate or necessary. Service Provider will
grant, and cause Service Provider Group Members and Subcontractors to grant,
reasonable access by Customer and its auditor to employees, facilities, data,
records, systems, controls, processes and procedures in connection with any such
audit.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
29

--------------------------------------------------------------------------------






 
14.13    Records. Service Provider will maintain and provide access, upon
Customer's request, to those records (excluding internal cost records),
documents and other information relating to this Agreement and the provision of
the Services until the latest to occur of (i) the duration of the Agreement ,
(ii) the expiration of such longer period as may be required under Customer’s
record retention policies for those records, and (iii) the resolution of all
pending matters relating to this Agreement have become final and non-appealable.
Service Provider's financial records shall be maintained in accordance with
generally accepted accounting principles. At any time after expiration or
termination of this Agreement, Service Provider may retire its retention
obligation under this Section by providing a copy of such documents and records
to Customer in a mutually agreed format. Upon notice from Customer, Service
Provider will suspend any document destruction policy for any period of time
reasonably requested by Customer.


14.14    ISO27k Review. Service Provider shall engage on an annual basis an
external examiner to conduct an end-to-end International Organization for
Standardization and International Electrotechnical Commission 27000-series
(“ISO27k”) review of Service Provider’s provision of the Services (including, as
directed by Customer, for each Service Provider subcontractor and at each Site).
Each such annual review shall (i) be of scope approved by Customer in advance,
(ii) cover a minimum period of twelve (12) months, and (iii) be issued by such
auditor to Customer by such date as Customer may determine. Promptly after the
completion of any such review, Service Provider shall provide Customer with the
resulting report of each such review in writing. In the event that any such
ISO27k review or other form of independently reviewed certification results in a
finding that Service Provider is not in compliance with the Security Plan,
Service Provider shall promptly, at Service Provider’s cost and expense,
(i) prepare a remediation plan, (ii) provide such plan to Customer for
Customer’s review, revision and approval, and (iii) implement such remediation
plan, as reviewed, revised and approved by Customer.


14.15    Confidential Information. Notwithstanding any provisions of this
Agreement any such compliance audit under Section 14 will not entail Customer
any access to Service Providers other customers or confidential information or
personnel information or internal cost records of Service Provider.


15.    TERM AND TERMINATION


15.1    Initial Term. The term of this Agreement will commence on the Effective
Date and will continue until the later of six (6) years from the Commencement
Date or the expiration or termination of the last Companion Agreement or
Statement of Work remaining in effect (the "Initial Term"), subject to Section
15.8, unless this Agreement is (i) sooner terminated in accordance with this
Article 15 or (ii) extended in accordance with its terms or by mutually agreed
amendment.


15.2    Companion Agreements. The term of any Companion Agreement or Statement
of Work will be from the effective date of the Companion Agreement or Statement
of Work until the termination date specified in the Companion Agreement or
Statement of Work, or, if no termination date is specified, then the expiration
or termination date of this Agreement or any extension of such date, unless
sooner terminated under the provisions of this Agreement or the applicable
Companion Agreement.


15.3    Renewal. Customer, at its option, may renew the Term of this Agreement,
any Statements of Work and/or any Companion Agreements upon sixty (60) days
prior notice . Unless Customer exercises such renewal right by providing written
notice of its intent to renew this Agreement or the applicable Statement of
Work, this Agreement and any Statement of Work will expire at the end of its
then current Term. Renewal will be at the revised Fees / rates as set forth in
the applicable Statement of Work.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
30

--------------------------------------------------------------------------------








15.4    Termination by Customer. Unless otherwise agreed by the Parties,
Customer (or the applicable Customer Group Member in the case of a Companion
Agreement only) may terminate, without further liability to Service Provider,
this Agreement or any Statement of Work or Companion Agreement, in whole or in
part:


15.4.1    by not less than [*] notice to cure to Service Provider, for all
causes arising under this Section if Service Provider (i) is responsible for any
failure or combination of failures defined as Unacceptable Service, or (ii) (a)
breaches any warranty or representation in this Agreement in any material
respect and fails to cure within such [*] period or (b) fails to perform any
material obligation, and such material breach is not remedied within such [*]
period, (iv) fails to execute a disaster recovery plan in accordance with the
Statement of Work in all material respects (unless execution of such plan is
itself prevented by an event of Force Majeure) within such [*] period, (v)
commits multiple breaches of its obligations of which Customer has provided at
least [*] notice and that may be immaterial if considered individually, but are
material in the aggregate and fails to cure such breach.  No termination under
this Section shall be subject to a Termination Fee. [*]. SLA/KPIs shall continue
to be reviewed and revised during the Term of the Agreement in accordance with
the governance process;


15.4.2     immediately if Service Provider materially violates applicable Law or
Service Provider's compliance obligations set forth in this Agreement or any
Pass Through Services Contract, including without limitation any violation of
Sections 14.5 (Export Controls), 14.6 (Restricted Party Lists), 14.7 (Unlawful
Payments) or 14.8 (Ethics Policies). No termination under this Section shall be
subject to a Termination Fee;


15.4.3    by not less than thirty (30) days’ notice to Service Provider if
Service Provider becomes insolvent or makes an assignment for the benefit of
creditors, or if a receiver or similar officer will be appointed to take charge
of all or part of the assets of Service Provider. No termination under this
Section shall be subject to a Termination Fee;


15.4.4    by not less than thirty (30) days’ notice to Service Provider, if
Service Provider, without the prior written consent of Customer, merges with or
is acquired, directly or indirectly, by a Customer Competitor. No termination
under this Section shall be subject to a Termination Fee;


15.4.5    by not less than thirty (30) days' notice to Service Provider, with
liability for any Termination Fee, if Customer merges with or is acquired,
directly or indirectly, by a third party, provided that Customer gives notice of
termination within sixty (60) days of such event;


15.4.6    by not less than ten (10) days' notice to Service Provider, and
without paying any termination charges, if (i) a Force Majeure Event is either
incurable or has continued for at least ten (10) days that renders impracticable
the performance of the Services (or any material portion of the Services) by
Service Provider substantially as contemplated by this Agreement after all
alternatives have failed (including Step-in, Governance mechanism) or (ii)
Service Provider fails to provide the disaster recovery or business continuity
services as set forth in the Statement of Work, unless such disaster recovery
obligations were themselves prevented by a Force Majeure event); or


15.4.7    by not less than ninety (90) days' notice to Service Provider for
convenience and without cause. In the event that Customer terminates this
Agreement, any Companion Agreement or any Statement of Work for convenience
prior to the end of the Initial Term, Customer will pay Service Provider the
corresponding Termination Fee specified in the applicable Companion Agreement or
Statement of Work, if any, and have no other liability to Service Provider,
other than payment for Services performed in accordance with the terms of the
Agreement. If a purported termination for cause by Customer is determined
pursuant to Article 21 not to be a proper termination for cause, that
termination shall be deemed a termination for convenience subject to this
Section 15.4.7, and the exclusive remedy shall be payment of the Termination
Fee.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
31

--------------------------------------------------------------------------------






15.5    Termination by Service Provider. Service Provider may terminate the
applicable Companion Agreement or Statement of Work by not less than (i) [*]
prior written notice to Customer, if Customer or a Customer Group Member commits
a material intentional infringement or misappropriation of Service Provider’s
proprietary rights and fails to cure such infringement or misappropriation of
rights within [*] after receipt of written notice specifying such breach and
Service Provider's intention to terminate the applicable Companion Agreement or
Statement Work, (ii) [*] notice if Customer is acquired by a Service Provider
Competitor, provided Service Provider gives notice of such intent to terminate
within [*] of such event or (iii) [*] (unless Customer commences payment of
undisputed amounts during such [*] period in which case the notice period will
extend to [*] if Customer or a Customer Group Member fails to make undisputed
payments in an amount in excess of [*] of Fees required to be paid under the
terms of the applicable Companion Agreement or Statement of Work, and fails to
remedy such failure to make such undisputed payments within [*] after receipt of
written notice specifying such breach and Service Provider's intention to
terminate the applicable Companion Agreement or Statement of Work; provided,
however, should the unpaid undisputed invoices have been issued to a Customer
Group Member under a Companion Agreement and such Customer Group Member has
failed to remedy its failure to pay such undisputed amount as provided above,
that Service Provider has first notified Customer in writing of the non-payment
and failure to remedy of the Customer Group Member, together with a copy of the
invoice, and affords Customer a reasonable period of not less than [*] to pay
the undisputed invoice on behalf of the Customer Group Member. In the event that
Service Provider rightfully gives notice of termination pursuant to this Section
15.5, Service Provider may require Customer to pay in advance the Fees and, if
applicable, a reasonable estimate of the variable fees for the next month(s) and
for Reverse Transition under Section 15.7. In the event that Customer enters
into bankruptcy, Service Provider shall have the right to terminate on [*]
notice if Customer fails to pay undisputed Fees when due and fails to cure such
failure to pay undisputed Fees within [*] of notice of such failure to pay such
Fees. Except as provided in this Section 15.5, Service Provider will have no
right to terminate this Agreement, any Companion Agreement or any Statement of
Work as the result of Customer's breach of this Agreement, the applicable
Companion Agreement or the applicable Statement of Work. (For purposes of this
paragraph “intentional” shall mean infringement or misappropriation undertaken
at the direction of or with express approval from, or the actual knowledge of,
Customer’s responsible management). No termination fee shall be due for a
Service Provider initiated termination.


15.6    Continued Performance. During any period commencing upon notice of
termination and continuing until the effective date of termination specified in
any such notice, Service Provider will perform the Services in accordance with
terms and conditions and performance standards in effect as of the date on which
notice of termination is given. In addition, upon Customer's request, Service
Provider will provide to Customer such information and other cooperation as may
be reasonably necessary for (i) Customer and/or its outside advisers to prepare
requests for proposals or other, similar, documentation related to selection of
a successor to Service Provider and (ii) a third party to prepare a reasonably
informed, non-qualified offer to perform similar services. The types of
information and of cooperation to be provided by Service Provider will be at
least as comprehensive as those initially provided by Customer to Service
Provider prior to the Effective Date. Service Provider will not be required to
produce information concerning its costs (other than any costs from time to time
reimbursed by Customer). [*].

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
32

--------------------------------------------------------------------------------








15.7    Reverse Transition. In connection with expiration or any termination of
this Agreement, any Companion Agreement or any Statement of Work, or in
connection with the expiration of this Agreement, any Companion Agreement or any
Statement of Work in accordance with its terms, the Parties will, commencing
promptly after the giving of any notice of termination or at least [*] prior to
expiration of this Agreement, the applicable Statement of Work or Companion
Agreement, jointly develop a plan, in accordance with Schedule 10, Reverse
Transition, to effect the orderly transition to Customer or its designee from
Service Provider the Services then being performed or managed by Service
Provider. Such plan will be completed by the Parties within [*] and will set
forth the tasks and actions to be performed by Service Provider and Customer
(including those set forth in Schedule 10), the time for completing such tasks
and actions, and the criteria for declaring the transition completed. The
Parties and their employees and agents will cooperate in good faith to execute
such plan and each Party will perform those tasks and actions assigned to it in
such plan. In any event, Service Provider will assist and support Customer in
the reverse transition of the Service back to Customer or to an alternative
provider (the "Reverse Transition"). If Service Provider terminates this
Agreement under Section 15.5(ii), and such termination is not disputed by
Customer in good faith, then Service Provider may require payment for Reverse
Transition in advance. At Customer's request, Service Provider shall have and
maintain a shadow organization comprised of the Contract Staff to ensure that
Services continue to be provided during the term of the reverse transition
without interruption and that reverse knowledge transfer is effectively provided
to Customer or its designee. Service Provider shall continue to be responsible
for meeting Service Levels during the reverse transition period and shall be
liable for Service Credits accrued during the reverse transition until such time
as the Services are fully transitioned back to Customer or to its designee. The
Service Provider will continue to provide reverse transition for so long as
Customer requires such service (the "Reverse Transition Assistance Period").
During each Reverse Transition Assistance Period, Service Provider will continue
to provide, at Customer’s request, Reverse Transition Assistance at separate
rates mutually agrees by the Parties .  Actions by Service Provider under this
Section will be subject to the other provisions of this Agreement or the
applicable Statement of Work.  Fees for such activities by Service Provider will
be at the same agreed Fees as paid during the Term of the Agreement unless a
different rate is set forth in Schedule 4(Rates). In the event this Agreement or
any Statement of Work is terminated by Service Provider for non-payment of Fees
due to Service Provider as per Section 15.5(iii) , then Service Provider shall
have no obligation to provide any Reverse Transition Assistance, unless Customer
prepays each month the estimated monthly Fees for providing the Reverse
Transition during the Reverse Transition Assistance Period, with the actual
monthly Fees being determined and finalized at the end of the applicable month.


15.8    Phased or Partial Termination. Cessation of particular Services may be
scheduled in phases (by business unit, Statement of Work, location or otherwise)
as Customer may reasonably direct in order to accommodate its business needs,
and Fees will be reduced proportionally as such Services are phased out and
discontinued. In the event of a partial termination of Services, Service
Provider will, if requested by Customer, provide Reverse Transition related to
the affected Services. In such event, the scope of particular Services
(including affected Fees and Service Levels) will be equitably adjusted to the
extent necessary to allow for operational dependencies, and phased reduction of
Service (or introduction of new service from Service Provider or other sources)
all in order to assure orderly, continuous operations with consistent quality of
service. Pro-rata Termination Fees will apply due for a partial termination for
convenience and any Committed Volume and Fees will be reduced commensurately to
the pro-rata scope of the partial termination.


15.9    Extension of Services. At Customer's request, Service Provider will
provide to Customer for up to [*] after the expiration date of the Term or, if
applicable, the effective date of termination, any or all of the Services being
performed by Service Provider prior to such date, including, without limitation,
Reverse Transition. Thereafter, Service Provider will provide such support and
service related to termination and transition as Customer may reasonably request
at Service Provider's then-current standard rates. This Agreement will continue
to govern the performance of all such Services during such period.


15.10    Specific Performance. Service Provider acknowledges that, if it were to
breach, or threaten to breach, its obligation to provide Customer with Reverse
Transition, then (i) Customer would be irreparably harmed, (ii) money damages
would not be an adequate remedy, and (iii) continuing performance of Reverse
Transition, other Services and the Parties' other respective obligations would
best preserve the status quo pending resolution of any disputes then pending.
Accordingly, Service Provider's obligation to provide Reverse Transition may be
enforced by a preliminary or permanent mandatory injunction, decree of specific
performance or other appropriate equitable remedy. Service Provider irrevocably
waives any requirement that Customer post any bond or undertaking, or
demonstrate irreparable harm or the inadequacy of money damages.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
33

--------------------------------------------------------------------------------






15.11    Survival. The provisions of Article 1 (Interpretation), Section 7.5
(Loyalty), Article 14 (Compliance and Audit), Article 15 (Term and Termination),
Article 16 (Intellectual Property), Article 17 and Schedule 8 (Data Protection
and Privacy), Article 18 (Security and Confidentiality) and Schedule 7 (Security
Protocol), Article 19 (Representations, Warranties and Covenants), Article 20
(Additional Covenants), Article 21 (Governance), Article 22 (Indemnification),
Article 23 (Damages), Article 26 (Notices), Article 27 (Non-Solicitation and
Non-Competition), Article 29 (Build, Operate and Transfer), Article 30
(Severability), Article 32 (Publicity), Article 33 (Governing Law) and Article
37 (No Third Party Beneficiaries) will survive termination or expiration of this
Agreement. Corresponding provisions of each Companion Agreement will also
survive the termination or expiration of each Companion Agreement, together with
any provision of this Agreement or a Companion Agreement that contemplates
performance or observance after termination or expiration of the relevant
agreement.


16.    INTELLECTUAL PROPERTY RIGHTS


16.1    Customer Software and Materials. Neither Service Provider nor any
Subcontractor shall have any ownership interest in any Customer Software,
Customer Materials or other intellectual property that Customer provides to
Service Provider, discloses to Service Provider or allows Service Provider to
Use in any way. Subject to Customer obtaining all applicable Consents and to any
restrictions contemplated in such Consents (including payment of applicable
fees), Customer grants to Service Provider a limited, non-exclusive and
non-transferable right to Use the Customer Software and Customer Materials,
directly or through permitted Subcontractors, solely in and for performing the
Services pursuant to this Agreement and to the extent permitted under any
applicable Third Party Agreements.


16.2    Rights in Deliverables. Customer shall have all right, title and
interest in the ownership of Customer’s intellectual property, including
Customer’s products and solutions as those exist prior to the date hereof.
Customer shall have “All Rights” in all Deliverables unless a Statement of Work
specifies that Customer will have "Limited Rights" or "Licensed Rights" in a
particular Deliverable. Service Provider shall also cause all of its employees
and subcontractors engaged in the development of any Deliverables to enter into
appropriate agreements with Service Provider and/or Customer, acceptable to
Customer, assigning and releasing to Service Provider and/or Customer any
intellectual property rights they may otherwise assert in any work in any medium
created or modified in the course of performing Services.
16.2.1    "All Rights" means that Customer will own all right, title and
interest in and to the Deliverable and that neither Service Provider nor its
employees or subcontractors will have no rights in the Deliverable. Service
Provider will create the All Rights Deliverables as "works made for hire" or
"commissioned works" owned by Customer. To the extent that any All Rights
Deliverable is not a "work made for hire" or "commissioned work" owned by
Customer, Service Provider hereby irrevocably assigns, and agrees to assign, and
will cause Subcontractors and its and their employees to assign, and agree to
assign, to Customer without further consideration all of its and their right,
title and interest in and to such All Rights Deliverable, and to cause its
employees and those of its Subcontractors engaged in the preparation of the All
Rights Deliverable to waive and agree not to assert any moral rights or
reversionary rights. If and to the extent such waivers are deemed invalid,
Service Provider will, and will cause its employees and those of its
Subcontractors engaged in the preparation of the All Rights Deliverable, to
grant to Customer the exclusive, perpetual, irrevocable, worldwide and
royalty-free right to use, modify and distribute such items without any
requirement of attribution or prior consent. Customer grants to Service
Provider, during the Term of this Agreement, a limited, non-exclusive and
non-transferable right to Use the All Rights Deliverable, directly or through
permitted Subcontractors, solely in and for and if and to the extent needed for
providing the Services to Customer.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
34

--------------------------------------------------------------------------------








16.2.2    "Limited Rights" means that, unless otherwise specified in the
applicable Statement of Work, Customer will own all right, title and interest in
and to the Deliverable and Service Provider will have the perpetual,
irrevocable, paid-up, royalty-free, worldwide, non-exclusive, sub-licensable but
otherwise non-transferable right to Use the Deliverable, in whole or in part;
provided, however, that Service Provider (and any sub-licensee) may not Use any
such Deliverable for the benefit of any Customer Competitor. Service Provider
will create the Limited Rights Deliverables as "works made for hire" or
"commissioned works" owned by Customer. To the extent that any Limited Rights
Deliverable is not a "work made for hire" or "commissioned work" owned by
Customer, Service Provider hereby irrevocably assigns, and agrees to assign, and
will cause Subcontractors and its and their employees to assign, and agree to
assign, to Customer without further consideration all of its and their right,
title and interest in and to such Limited Rights Deliverable, and to cause its
employees and those of its Subcontractors engaged in the preparation of the
Limited Rights Deliverable to waive and agree not to assert any moral rights or
reversionary rights. If and to the extent such waivers are deemed invalid,
Service Provider will, and will cause its employees and those of its
Subcontractors engaged in the preparation of the All Rights Deliverable, to
grant to Customer the exclusive, perpetual, irrevocable, worldwide and
royalty-free right to use, modify and distribute such items without any
requirement of attribution or prior consent.


16.2.3    "Licensed Rights" means that Service Provider grants to Customer a
perpetual, irrevocable, paid-up, royalty-free, worldwide, non-exclusive,
sub-licensable and transferable right to Use the Deliverable.


16.3    Service Provider Software and Materials. Unless otherwise specified in
the applicable Statement of Work, Service Provider grants to Customer a
perpetual, irrevocable, paid-up, royalty-free, worldwide, non-exclusive,
sub-licensable but otherwise non-transferable (except to a successor) right to
Use the Service Provider Owned Software and Service Provider Materials that may
be incorporated or embedded in any Deliverable. Service Provider will provide
Customer with reasonable prior written notice before providing, disclosing or
allowing Customer to Use any Service Provider Owned Software or Service Provider
Materials that Customer will not be entitled to Use after the termination or
expiration of this Agreement on the foregoing license terms. Customer may object
to the use of any such Service Provider Owned Software or Service Provider
Materials in providing Services pursuant to this Agreement, in which case
Service Provider will use such alternative software, materials or other items as
may be reasonably acceptable to Customer. Service Provider shall not use any
Service Provider Third Party Software in performing the Services unless either
(i) the license therefor is assignable to Customer or a new license is available
to Customer at Customer’s request without transfer, upgrade or similar charges,
or (ii) Service Provider Third Party Software is a standard commercial product,
available to Customer or a successor service provider, on commercially
reasonable terms; and, in either case, the Service Provider Third Party Software
is expressly approved in writing by Customer prior to its said use. Upon
termination or expiration of this Agreement and if requested by Customer,
Service Provider will be required to obtain consents, at a reasonable and
reimbursable cost, that allow Customer to continue to use Service Provider Third
Party Software after the termination or expiration.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
35

--------------------------------------------------------------------------------








16.4    Commissioned Work. Neither Service Provider nor any of its
Subcontractors (or any of its or their employees) shall have any ownership
interest in any non-Software literary works or other works of authorship that
may be created pursuant to or in connection with this Agreement, including any
procedures manuals, specifications, product descriptions, knowledge bases,
training materials and other items and any translations and derivative works
thereof that are created or compiled for Customer ("Commissioned Work"), other
than Service Provider's continuing rights in and to any Service Provider
Materials that may be incorporated or embedded in such Commissioned Work. All
Commissioned Works will be considered "works made for hire" or "commissioned
works" owned by Customer and, to the extent that any such Commissioned Work may
not constitute a "work made for hire" or "commissioned work" owned by Customer,
Service Provider hereby irrevocably assigns, and agrees to assign, and will
cause Subcontractors and its and their employees to assign, and agree to assign,
to Customer without further consideration all of its and their right, title and
interest in and to the Commissioned Work, and to cause its employees and those
of its Subcontractors engaged in the preparation of the Commissioned Work to
waive and agree not to assert any moral rights or reversionary rights excluding
any pre-existing Service Provider Materials incorporated or embodied in such
Commissioned Work. Service Provider grants to Customer a perpetual, irrevocable,
paid-up, royalty-free, worldwide, non-exclusive, sub-licensable and transferable
right to Use any such pre-existing Service Provider Materials as part of the
Commissioned Work; provided, however, such license shall not extend to
separating such pre-existing Service Provider Materials from the Commissioned
Work to develop any stand alone product for marketing to third parties.


16.5    Service Provider Responsibilities. Service Provider covenants that all
software Deliverables will include source code and documentation sufficient to
allow a reasonably knowledgeable and experienced programmer to compile, maintain
and support the software. Customer may make such filings and registrations as it
deems advisable to obtain patent, copyright or other protection for Full Rights
and Limited Rights Deliverables, Commissioned Works and other Customer
intellectual property in all countries. Service Provider will provide such
assurances, take such action, and execute such further documents and instruments
as Customer may reasonably request (at no material cost to Service Provider) in
order to carry out the purposes of this Article and, in particular, to register
or otherwise secure patent, copyright, trademark, service mark or other
intellectual property protection in all countries for Customer's intellectual
property.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
36

--------------------------------------------------------------------------------






17.    CUSTOMER DATA AND INTANGIBLE PROPERTY


17.1    Customer Data. Neither Service Provider nor any Subcontractor will have
any right, title or interest in or to any Customer Data.


17.1.1    Without Customer's approval, Customer Data will not be (i) used by
Service Provider or Subcontractors other than in connection with providing the
Services or otherwise complying with Service Provider's obligations under this
Agreement, (ii) disclosed, sold, assigned, leased or otherwise provided to third
parties by Service Provider or Subcontractors or (iii) commercially exploited by
or on behalf of Service Provider or Subcontractors.


17.1.2    Service Provider will (i) abide by and properly execute the additional
undertakings set forth in Schedule 8 related to certain Customer Data that
constitutes personally identifiable information and (ii) prior to any disclosure
of such Customer Data to any Subcontractor, cause such Subcontractor to agree to
abide by and properly execute such additional undertakings.


17.1.3    Service Provider hereby irrevocably assigns, transfers and conveys,
and will cause Subcontractors and its and their employees to assign, transfer
and convey, to Customer, without further consideration, any right, title and
interest that it or they may possess or claim in and to Customer Data, and to
cause its employees and those of its Subcontractors to waive and agree not to
assert any moral rights or reversionary rights they may posses in the Customer
Data. If and to the extent such waivers are deemed invalid, Service Provider
will, and will cause its employees and those of its Subcontractors engaged in
the use of Customer Data to grant to Customer the exclusive, perpetual,
irrevocable, worldwide and royalty-free right to use, modify and distribute such
items without any requirement of attribution or prior consent. Upon request by
Customer, Service Provider will execute and deliver, and will cause
Subcontractors, and its and their employees, to execute and deliver, any
instruments or other documents that may be necessary or desirable under any Law
to preserve, or enable Customer to enforce, its rights with respect to Customer
Data.


17.2    Customer Intangible Property. Upon Customer's request at any time, and
without prejudice to any additional requirements specified in this Agreement, a
Statement of Work or otherwise, Service Provider will (i) provide Customer with
physical and electronic access to all or any part of the Customer Data, Customer
Software, related documentation or other intangible property of Customer,
including all work-in-progress (collectively, "Customer Intangible Property") in
Service Provider's possession or control, (ii) promptly return to Customer, in
the format and on the media requested by Customer, all or any part of such
Customer Intangible Property and (iii) erase or destroy all or any part of such
Customer Intangible Property, in each case to the extent so requested by
Customer; provided, however, that Service Provider may retain a copy thereof to
the extent, and for so long as, reasonably necessary to perform the Services,
Reverse Transition or other activities reasonably related to termination or
expiration, unless otherwise instructed by Customer. Service Provider has no
right to retain, encrypt, corrupt or destroy any Customer Intangible Property
(other than retaining archival copies, if any, authorized by Customer), and
waives any and all statutory or common law liens, claims of lien or similar
rights, remedies or encumbrances that may now or hereafter exist and might limit
or condition Service Provider's unconditional obligations to return Customer
Intangible Property. The foregoing requirement is in addition to any other
requirements contained in applicable Statement of Works, Procedures Manuals or
other documentation concerning periodic deliveries of Customer Intangible
Property.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
37

--------------------------------------------------------------------------------








18.    SECURITY AND CONFIDENTIALITY


18.1    Security Protocol. Service Provider will develop and implement, or
satisfy Customer that Service Provider has developed and implemented, and
maintain throughout the Term a comprehensive Security Plan that meets or exceeds
Customer's Security Protocol as set forth in Schedule 7 or as may be required
under any Pass Through Services Contract.


18.1.1    Customer may revise the Security Protocol from time to time during the
Term.


18.1.2    If Customer changes such Security Protocol in a manner that results in
substantial cost increases to Service Provider, Service Provider's compliance
with the new Security Protocol will be subject to the Change Control Procedures.
Customer will give Service Provider reasonable advance notice of changes in the
Security Protocol.


18.1.3    If Service Provider intends to implement a Change to the Service
Provider’s Security Plan (including pursuant to Customer's request), Service
Provider will notify Customer. Service Provider will not, without Customer's
prior written approval, implement any such Change if, in Customer’s reasonable
judgment, such Change would cause the Service Provider’s Security Plan to fail
to meet the standards set forth in the Security Protocol.


18.1.4    If Service Provider or Subcontractors discover or are notified of a
breach or potential breach of security relating to the Security Protocol,
Service Provider will immediately (i) notify the Customer Contract Executive of
such breach or potential breach, (ii) cooperate with Customer, at Service
Provider's expense, to remedy the effects of the breach or potential breach and
(iii) take such measures as may be necessary to prevent the recurrence of such
breach.


18.2    Confidentiality. Without prejudice to any additional requirements
contemplated under the Security Protocol, the recipient of Confidential
Information will maintain its confidentiality at least to the same extent and
manner as the recipient protects its own Confidential Information using not less
than a reasonable degree of care.


18.2.1    Neither Customer nor Service Provider will disclose, publish, release,
transfer or otherwise make available Confidential Information of, or obtained
from, the other Party in any form to, or for the use or benefit of, any person
or entity without such other Party's written consent.


18.2.2    Notwithstanding the foregoing, Customer and Service Provider will be
permitted to disclose relevant aspects of the other's Confidential Information
to its officers, directors, agents, professional advisors, contractors,
subcontractors and employees and to the officers, directors, agents,
professional advisors, contractors, subcontractors and employees of its
Affiliates, to the extent such disclosure is not restricted under any
Authorization, Consent, Assigned Agreement or Managed Agreement, but only to the
extent that such disclosure is reasonably necessary for the performance of its
duties and obligations or the determination, preservation or exercise of its
rights and remedies under this Agreement.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
38

--------------------------------------------------------------------------------








18.2.3    The recipient of any Confidential Information will take all reasonable
measures to ensure that Confidential Information of the disclosing Party is not
disclosed or duplicated in contravention of the provisions of this Agreement by
such officers, directors, agents, professional advisors, contractors,
subcontractors and employees, whether during or after the term of their
employment or engagement by the recipient.


18.2.4    When Service Provider provides Customer's Confidential Information to
any such person or entity, including any employee or Affiliate, Service Provider
will require such person or entity to sign, or confirm that it has signed, a
confidentiality agreement with terms substantially the same as those described
in this Article. Unless otherwise agreed, Customer will be named as a third
party beneficiary in such confidentiality agreement.


18.2.5    Upon expiration or termination of the Agreement or any Companion
Agreement, and completion of any Transition Services, each Party will return or
destroy (if requested by the disclosing Party) the other Party’s Confidential
Information.


18.2.6    The obligations in this Article will not restrict any disclosure made
pursuant to any Law. The recipient will give prompt notice to the disclosing
Party of any demand for such disclosure and at the request and expense of the
Disclosing Party, uses reasonable efforts to limit such disclosure to the extent
requested.


18.3    Unauthorized Use or Disclosure. Without limiting either Party's rights
in respect of a breach of this Article, each Party will (i) promptly notify the
other Party of any attempted or actual unauthorized possession, use or knowledge
of the other Party's Confidential Information by any person or entity that may
become known to such Party; (ii) promptly furnish to the other Party full
details of the attempted or actual unauthorized possession, use or knowledge;
and (iii) assist the other Party in investigating or preventing the recurrence
of any attempted or actual unauthorized possession, use or knowledge of
Confidential Information. Each Party will cooperate with the other Party in any
investigation or litigation deemed necessary by the other Party to protect its
confidentiality or proprietary rights. Unless otherwise agreed, the Party
responsible for the unauthorized possession, use or knowledge of the other
Party's Confidential Information will bear the costs incurred in any such
investigation or litigation.


18.4    Facilities Segregation. Service Provider agrees to segregate Customer
Data and information logically and physically from its other customers’ data and
information. Service Provider agrees to establish and maintain separate and
secure areas within its facilities for the delivery of Services to Customer.
Service Provider shall establish and maintain commercially reasonable and
appropriate technical, organizational and physical safeguards at least
consistent with the same degree of care with which it treats its own such data
as well as then-current industry standards and in accordance with Laws for which
Customer is responsible under Article 14, to protect against the unauthorized
access, disclosure, destruction, loss or alteration of Customer Data to which
Service Provider has access or which is in the possession of Service Provider.
Service Provider shall not permit its personnel to provide services to Customer
Competitors while assigned to the Customer account. This restriction will not
apply to general, non-material, indirect infrastructure supporting services such
as mailroom services.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
39

--------------------------------------------------------------------------------









18.5    Data Privacy Policy.


18.5.1    Service Provider shall comply with Customer's then-current data
privacy policy, and all other Customer policies (provided to Service Provider in
within a reasonable time in advance, in writing and subject to agreement)
regarding (i) the destruction, loss or alteration of data, (ii) the encryption
of data, (iii) the security of internet transactions and Customer Data, and the
integrity and privacy of the users’ interaction with Service Provider’s system,
and (iv) unauthorized electronic access to Customer Data. When and as required
by Customer in its reasonable judgment, Service Provider, Service Provider Group
Members and/or subcontractors shall execute supplemental privacy and security
terms, including but not limited to the Standard Contractual Clauses for the
Transfer of Personal Data to Processors established in Third Countries, dated 5
February 2010 (2010/87/EU) as amended from time to time ("Model Processor
Agreement") (a form of which is attached here to as Attachment 1 to Schedule 8),
with Customer or Customer Group Members that receive Services under the
Agreement. In addition, if any country outside of the European Union where the
Services are to be rendered under the Agreement has or enacts a data
protection-related law that Customer concludes, in its reasonable judgment,
requires the execution of any supplemental privacy and security terms, then
Service Provider, its Affiliates and/or subcontractors shall execute such
supplemental privacy and security terms promptly with Customer or Customer Group
Members receiving Services under the Agreement; provided, however, that the
parties shall make reasonable efforts to leverage existing supplemental privacy
and security terms that have been executed with respect to the European Union to
fulfill any such requirement, so as to minimize the cost and effort involved in
achieving compliance with such requirement.


18.5.2    In addition, and notwithstanding any provisions in the Agreement to
the contrary, in the event that (i) any Customer Personal Data is disclosed by
Service Provider (including by Service Provider Group Members or subcontractors)
in violation of this Agreement or applicable laws pertaining to privacy or data
security, or (ii) Service Provider (including Service Provider Group Members or
Subcontractors) discovers, is notified of, or suspects that unauthorized access,
acquisition, disclosure or use of Customer Personal Data has occurred (“Privacy
Incident”), Service Provider shall notify Customer immediately in writing of any
such Privacy Incident. Service Provider shall cooperate fully in the
investigation of the Privacy Incident.


18.5.3    To the extent that a Privacy Incident gives rise to a need, in
Customer's sole judgment to provide (A) notification to public authorities,
individuals, or other persons, or (B) undertake other remedial measures
(including, without limitation, notice, credit monitoring services and the
establishment of a call center to respond to inquiries (each of the foregoing a
"Remedial Action")), at Customer's request, Service Provider shall, at Service
Provider's cost, undertake such Remedial Action. The timing, content and manner
of effectuating any notices shall be determined by Customer in its sole
discretion.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
40

--------------------------------------------------------------------------------








19.    REPRESENTATIONS WARRANTIES, AND COVENANTS


19.1    Customer. Customer represents, warrants and covenants that:


19.1.1    Customer is a corporation, duly organized, validly existing and in
good standing under the Laws of the State of Delaware;


19.1.2    Customer has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement;


19.1.3    the execution, delivery and performance of this Agreement by Customer
(i) has been duly authorized by Customer and (ii) subject to obtaining
applicable Consents, will not conflict with, result in a breach of or constitute
a default under any other agreement to which Customer is a party or by which
Customer is bound; and


19.1.4    Customer is duly licensed, authorized or qualified to do business and
is in good standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Customer's ability to fulfill its obligations under this
Agreement.


19.1.5    Intentionally Omitted.


19.1.6    Customer agrees to be responsible for all Customer Personnel’s past
liabilities including but not limited to severance pay, leave benefits etc.


19.2    Service Provider. Service Provider represents, warrants and covenants
that:


19.2.1    Service Provider is a corporation duly organized, validly existing and
in good standing under the Laws of the State of Maharashtra ,India ;


19.2.2    Service Provider has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement;


19.2.3    The execution, delivery and performance of this Agreement by Service
Provider (i) has been duly authorized by Service Provider and (ii) will not
conflict with, result in a breach of or constitute a default under any other
agreement to which Service Provider is a party or by which Service Provider is
bound;

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
41

--------------------------------------------------------------------------------








19.2.4    Service Provider is duly licensed, authorized or qualified to do
business and is in good standing in every jurisdiction in which a license,
authorization or qualification is required for the ownership or leasing of its
assets or the transaction of business of the character transacted by it;


19.2.5    Service Provider is in compliance with all Laws, including Regulatory
Requirements, applicable to Service Provider, and Service Provider is not
subject to any existing or threatened investigation by any government agency
that may impact Service Provider's ability to fulfill its obligations under this
Agreement;


19.2.6    Service Provider shall comply with its obligations under Sections 14.5
(Export Controls), 14.6 (Restricted Party Lists), 14.7 (Unlawful Payments) and
14.8 (Ethics Policies) and any compliance obligations under any Pass Through
Services Contracts.


19.2.7    There is no outstanding litigation, arbitrated matter or other dispute
to which Service Provider is a party which, if decided unfavorably to Service
Provider, would reasonably be expected to have a material adverse effect on
Service Provider's ability to fulfill its obligations under this Agreement;


19.2.8    Service Provider is authorized to provide services to
telecommunications companies and is not subject to any governmental or industry
restrictions that would prevent it or its customers from providing services to
telecommunication companies; and


19.2.9    Service Provider’s proposed solutions shall comply with any and all
applicable telecommunications industry requirements and standards.


19.3    EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, A COMPANION AGREEMENT OR
A STATEMENT OF WORK, ALL IMPLIED AND STATUTORY WARRANTIES AND CONDITIONS,
INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED OR STATUTORY WARRANTY OR CONDITION OF
MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE OR SATISFACTORY QUALITY ARE
HEREBY OVERRIDDEN, EXCLUDED AND DISCLAIMED.


19.4    Notwithstanding Section 15.11, and unless a separate warranty term is
specified, the representations and warranties of the Parties under this Article
19 shall survive expiration or termination of this Agreement only with respect
to claims that accrued during the Term (including the provision of Reverse
Transition and extension of Services under Section 15.8).


20.    ADDITIONAL COVENANTS


Service Provider covenants that:
20.1    Intentionally Left Blank;


20.2    The Service Provider Software and Service Provider Materials will be
fully interoperable with the software, equipment and systems used by Customer to
(i) provide the same or similar services; and/or (ii) receive the Services by
delivering records to, receiving records from, or otherwise interacting with the
software, equipment and systems used by or on behalf of Service Provider to
provide the Services;

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
42

--------------------------------------------------------------------------------








20.3    The Service Provider Software and Service Provider Materials used to
provide the Services will be able to receive, transmit, process, store, archive,
maintain and support all applicable currencies, including those currencies of
which Customer provides Service Provider notice from time to time.


20.4    Service Provider will take all commercially reasonable measures to
prevent the introduction into or proliferation of any Malicious Code in the
Deliverables, Customer Software or Customer's operating systems or environment.
If Service Provider fails to take all commercially reasonable measures to
prevent the introduction into or proliferation of Malicious Code and any
Malicious Code occurs or is introduced by Service Provider, Service Provider
will remove such Malicious Code at its expense;


20.5    Without the consent of Customer, Service Provider will not insert into
the Deliverables, Customer Software or any Service Provider Software or Service
Provider Materials used to provide the Services any code (other than code
supplied by Customer) that would have the effect of disabling or otherwise
shutting down all or any portion of Customer's or its customers’ operating
systems or environment, the Deliverables or Customer Software;


20.6    Upon Customer’s request, or promptly following its own discovery,
Service Provider shall, as part of the Services, correct any errors in reports,
transactions, Customer Data, processing or other Services attributable to errors
and omissions of Service Provider, its employees and subcontractors, or to
failures of computers, networks, systems or other resources provided by Service
Provider


20.7    Except to the extent done in compliance with Customer's open source
usage policy, Service Provider will not insert into any Deliverables, Customer
Software or Customer's operating systems or environment any code that is made
generally available to the public on open source code licensing terms or on
other terms that would require Customer to make the source code thereof publicly
available;


20.8    Service Provider will have and maintain adequate facilities, equipment
and a duly qualified staff as necessary to perform the Services in an efficient,
professional and timely manner and as described in each Statement of Work;


20.9    Service Provider will perform the Services in a timely, efficient and
professional manner in accordance with currently accepted industry standards for
first tier providers as stated in the SOW , without prejudice to Service
Provider's obligation to meet any applicable Service Levels;


20.10    Service Provider will develop and implement quality assurance processes
and procedures acceptable to Customer to ensure that the Services are performed
in an accurate and timely manner and in accordance with the terms, conditions
and specifications of this Agreement. No less than once annually, Service
Provider shall review its internal quality assurance practices with Customer;


20.11    All work product shall be original work (except to the extent that
derivative works incorporate prior work, except as otherwise expressly agreed by
Customer in writing); and


20.12    The Deliverables and any and all fixes, updates, enhancements and
modifications thereto provided by Service Provider, will function in accordance
with their Specifications prior to implementation and for the lesser of one (1)
year or the period specified in the applicable Statement of Work or other
commissioning document, unless such malfunction or non-conformance with
Specifications is caused by (i) a modification made by Customer, (ii) a use
contra-indicated in the Statement of Work or Service Provider provided
documentation or (iii) defects in Customer supplied components or materials in
which case this Covenant shall not apply. During the warranty period (i) 
services shall be performed by designated Contract Staff in such number as
ratified through a benchmarking process within three (3) months from the
Commencement Date shall be agreed by the parties in the Statement of Work  and
(ii) to the extent any additional Contract Staff are required  to be assigned in
order to complete the warranty services timely.


21.    GOVERNANCE


21.1    Customer Contract Executive. Customer will appoint an individual
("Customer Contract Executive") who from the date of this Agreement will serve
as the primary Customer representative under this Agreement. The Customer
Contract Executive will have overall responsibility for managing and
coordinating the performance of Customer's obligations under this Agreement and
will be authorized to act for and on behalf of Customer with respect

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
43

--------------------------------------------------------------------------------




to all operational matters relating to this Agreement. Notwithstanding the
foregoing, the Customer Contract Executive may, upon notice to Service Provider,
delegate such of his or her responsibilities to other Customer employees, as the
Customer Contract Executive deems appropriate. Customer may change the Customer
Contract Executive upon notice to Service Provider.


21.2    Governance. The Parties will govern their relationship in accordance
with the Governance Model set forth in Schedule 11. Each Party will appoint duly
qualified employees to represent the Party in the applicable governance
positions set forth in the Governance Model in accordance with the provisions of
Schedule 11. Each Party will cause its representatives to devote the time
necessary to meet their respective responsibilities (including at a minimum,
such time as may be specified by the Agreement or Schedule 11) and meet
regularly in accordance with Schedule 11. Each Party will be responsible for its
representatives’ execution of their respective obligations and responsibilities
under the Governance Model. The Governance Model will include the processes and
procedures that the Parties will use to review and verify Service Provider's
compliance with Law.


21.3    Informal Dispute Resolution Procedures. Any dispute, controversy or
claim of any kind or nature arising under or in connection with this Agreement
or any Companion Agreement (including, but not limited to, disputes as to the
creation, validity, interpretation, breach or termination of this Agreement or
any Companion Agreement) (a "Dispute") will be considered in accordance with the
dispute resolution procedures set forth in this Article 21 and in the Governance
Model. The dispute resolution process will be initiated upon receipt by a Party
of a notice from the other Party specifying the nature of the Dispute. Unless
the Customer Contract Executive and Service Provider Contract Executive
otherwise agree in writing, either Party may pursue its rights and remedies
under this Article 21 after the earlier of (i) the exhaustion of the negotiation
and escalation procedures set forth in this Article and the Governance Model and
(ii) the date that is forty-five (45) days after the receipt of the dispute
notice. Notwithstanding the foregoing, either Party may commence proceedings if
delay in doing so would be prejudicial, because of the need for immediate
provisional remedies, imminent expiration of applicable statutes of limitation,
or other good cause.


21.4    Resolution Without Proceedings. Service Provider and Customer intend to
use reasonable measures to avoid the litigation of any dispute under this
Agreement or any Companion Agreement. As a result, the Parties mutually agree
that any Dispute arising under or in connection with this Agreement or any
Companion Agreement will be resolved using the alternative dispute resolution
provisions and procedures described in the Sections below and in the Governance
Model.
21.4.1    Except as otherwise agreed, Service Provider and Customer will each
bear all of their own expenses incurred during the procedures and will pay
one-half of any applicable fees of any mediator or third party agency engaged to
assist in resolution of disputes short of legal or arbitral proceedings.


21.4.2    All negotiations pursuant to this Article 21 are confidential and will
be treated as compromise and settlement negotiations for purposes of applicable
rules of evidence. No proposals, offers, counter-offers or other communications
will be admissible in evidence in any proceeding for any purpose; provided,
however, that this will not be construed to render confidential, inadmissible or
non-discoverable any otherwise admissible documents or other evidence merely
because they were referred to, transmitted or otherwise used in any such
settlement negotiations.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
44

--------------------------------------------------------------------------------








21.5    Negotiation. Upon the written notice by either Party, a Dispute will be
submitted to the Customer Contract Executive and Service Provider Contract
Executive, who will meet and employ their best efforts to negotiate an amicable
resolution of the Dispute. Unless the Parties otherwise agree, this meeting and
negotiation will occur not later than ten (10) days from the date of submission
of the Dispute to the Customer Contract Executive and Service Provider Contract
Executive, whichever occurs last. If the Contract Executives fail to resolve the
dispute by negotiation, the Dispute will be escalated within the Customer and
Service Provider organizations in accordance with the Governance Model.


21.6    Arbitration. Except as otherwise expressly provided below, any dispute
that Service Provider and Customer are unable to resolve through negotiation or
mediation will be submitted to binding arbitration in [*], in accordance with
the Commercial Arbitration Rules and Mediation Procedures (including Procedures
for Large, Complex Commercial Disputes) of the American Arbitration Association
(the “Rules”) then in effect, except to the extent that the Rules conflict with
this Article 21 in which case this Article shall apply. In any dispute in which
the amount in controversy is less than [*], there shall be one (1) arbitrator
agreed to by the Parties or, if the Parties are unable to agree within [*] after
demand for arbitration is made, selected in accordance with the Rules. In all
other cases there shall be three (3) arbitrators, one (1) of whom shall be
selected by each Party within [*] after delivery of the demand for arbitration
to the respondent. The remaining arbitrator shall chair the panel and be
selected by the nominated arbitrators within [*] after their selection. If one
or more arbitrator(s) is not selected within the permitted time periods, the
missing arbitrator(s) shall be selected in accordance with the Rules. The
arbitrator(s) shall issue a decision in writing, stating reasons therefor,
including both findings of fact and conclusions of law, and may award any remedy
available at law or in equity (consistent with the terms of this Agreement). The
arbitrator(s) shall have no power to amend or supplement this Agreement or
reinstate this Agreement, to award damages other than as permitted by this
Agreement, or to fail to follow applicable law. Any award rendered by the
arbitrator(s) shall be final and binding on the Parties, and may be confirmed by
the judgment of a court of competent jurisdiction.


21.7    Certain Legal Proceedings. Notwithstanding the foregoing, the Parties
agree that:


21.7.1    If a controversy or claim relates in any way to a lawsuit brought by a
third party against one or both of the Parties, either Party may, at its option,
file a cross-complaint against the other Party in such lawsuit with respect to
the controversy or claim, in which case the controversy or claim will be
resolved by such court in lieu of arbitration.


21.7.2    If a controversy or claim relates in any way to the interpretation,
breach or threatened breach of provisions of this Agreement concerning
Confidential Information or intellectual property, it may, at either Party's
option, be resolved by a court of competent jurisdiction.


21.7.3    Upon commencement of any proceeding contemplated by the foregoing
subparagraphs, any arbitration then pending will be stayed, insofar as it
concerns such issues.


21.7.4    The Parties reserve the right to seek provisional remedies in aid of
arbitration from and to enforce arbitral awards through proceedings in courts of
competent jurisdiction.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
45

--------------------------------------------------------------------------------








21.8    Continued Performance. Service Provider will continue to provide the
Services during the pendency of any of the proceedings commenced pursuant to
this Article 21, and Customer will continue to perform its obligations
(including but not limited to the making of payments to Service Provider), all
in accordance with this Agreement and the relevant Companion Agreements.


21.9    Jurisdiction. The Parties hereby submit and consent to the sole and
exclusive jurisdiction of competent courts within the State of New York, U.S.A.
The Parties irrevocably agree that all actions or proceedings relating to and
permitted by this Agreement (other than any action or proceeding required to be
submitted to arbitration, and proceedings to obtain provisional remedies or to
enforce arbitral awards) will be litigated in those courts and hereby
irrevocably submit themselves to the sole and exclusive jurisdiction of such
courts.. Each of the Parties irrevocably waives any objection which it may have
based on improper venue or forum non conveniens to the conduct of any such
action or proceeding. Each Party hereby irrevocably waives any right to a trial
by jury.


21.10    Fees and Costs. In any proceeding, the prevailing Party will be
entitled to recover, in addition to its damages (which are subject to
limitations stated elsewhere in this Agreement), its reasonable attorneys' fees,
expert witness fees, and other ordinary and necessary costs of litigation or
arbitration, as determined by the arbitrators or court. Those costs include,
without limitation, costs of arbitrators and arbitration, attorneys' fees and
costs of any legal proceedings brought to enforce a judgment or decree.


21.11    Injunctive Relief. The Parties agree that in the event of any breach or
threatened breach of any provision of this Agreement concerning (i) Confidential
Information, (ii) intellectual property rights or (iii) other matters for which
equitable rights are expressly provided in this Agreement, money damages would
be an inadequate remedy. Accordingly, those provisions may be enforced by the
preliminary or permanent, mandatory or prohibitory injunction or other order of
the arbitrator(s) or a court of competent jurisdiction.


22.    INDEMNIFICATION
Service Provider will indemnify, defend and hold Customer, its officers,
directors, employees, agents and Affiliates, and their respective officers,
directors, employees and agents (collectively, the "Customer Indemnitees"),
harmless from and against, any third party Claims resulting from, arising out of
or relating to Service Provider's negligence or willful misconduct or any Claims
resulting from, arising out of, or relating to:
22.1    Intentionally Omitted;


22.2    [*];


22.3    Intentionally Omitted;


22.4    a violation of Law by Service Provider for which Service Provider is
responsible under this Agreement or Service Provider's failure to comply with
any Customer compliance directive or any requirements of a Pass Through Services
Contract;


22.5     (a) a work-related injury of Service Provider employees or its agents
not caused by Customer, (b) except as otherwise specifically provided in the
Statement of Work, (i) employee benefits of Service Provider or any
Subcontractor employees, including any employee liabilities arising on or after
the date that Customer Personnel are employed by or transitioned to Service
Provider, (ii) any representations, oral or written, made by Service Provider to
any Customer Personnel, or other action by Service Provider with respect to any
Customer Personnel that would be a violation of Law if done with respect to
Service Provider's own employees or (iii) any aspect of the Contract Staff’s
employment relationship with Service Provider or the termination of the
employment relationship with Service Provider, including but not limited to any
claims for co-employment of the Contract Staff with Customer; (c) any claims
asserted by its Subcontractors or its Subcontractors subcontractors; (d) any
contracts, relationships and dealings between Service Provider and any third
party that relate to the Service Provider’s obligations pursuant to this
Agreement in performance of the Services;

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
46

--------------------------------------------------------------------------------








22.6     any amounts, including taxes, interest and penalties, assessed against
Customer that are the obligation of Service Provider;


22.7     any breach by Service Provider of its obligation with respect to
Confidential Information;


22.8    the Services, the Deliverables, the Service Provider Software or Service
Provider Materials or any Confidential Information provided by Service Provider
infringes or allegedly infringes any United States or foreign copyright, patent,
trademark or other intellectual property right, misappropriates any trade
secrets or violates any other intellectual property right provided that Service
Provider shall be relieved of its obligation to indemnify if such infringement
claim arises out of (a) any use of the Services or Deliverables by Customer in a
manner or purpose not intended by the Statement Of Work or against specific
instructions of Service Provider (b) use of the Services or Deliverables in
conjunction with third party materials or services if the claim of infringement
would not have arisen in the absence of such use; , or ( c) if the infringement
is occasioned by modification to the Services or Deliverables not authorized by
Service Provider (d) compliance with design , specification or instruction
provided by Customer or claim of infringement arising from any data , software ,
material , process or intellectual property provided by Customer;


22.9     personal injury (including death) or property loss or damage resulting
from Service Provider's acts or omissions.
Service Provider will indemnify Customer from any actual costs and expenses
reasonably incurred in connection with the enforcement of this Section.
22.10    Customer agrees to indemnify Service Provider for (a) the Customer
Software or Customer Materials or any Confidential Information provided by
Customer infringes or allegedly infringes any United States or foreign
copyright, patent, trademark or other intellectual property right,
misappropriates any trade secrets or violates any other intellectual property
right provided that Customer shall be relieved of its obligation to indemnify if
such infringement claim arises out of (1) any use of the Customer Software or
Customer Materials or any Confidential Information by Service Provider in a
manner or purpose not intended by the Statement Of Work or against specific
instructions of Customer (2) use of the Services or Deliverables in conjunction
with third party materials or services if the claim of infringement would not
have arisen in the absence of such use, or (3) if the infringement is occasioned
by modification to the Customer Software or Customer Materials or any
Confidential Information not authorized by Customer,: (b) for any employment
liabilities of Customer Personnel that arise under applicable Law prior to their
employment by or transfer to Service Provider under Agreement, (c) a violation
of Law by Customer for which Customer is responsible under this Agreement or
Service Provider's compliance with any Customer compliance directive , (d) any
amounts, including taxes, interest and penalties, assessed against Service
Provider that are the obligation of Customer, (e) any breach by Customer of its
obligation with respect to Confidential Information or (f) personal injury
(including death) or property loss or damage resulting from Customer's acts or
omissions.


22.11    Indemnitee Responsibilities. If any third party claim is commenced
against a Party entitled to indemnification under this Article, the indemnitee
will provide notice of the claim and copies of all related documentation to the
indemnitor. Such notice and documentation will be provided as promptly as
possible. The indemnitee will cooperate, at the cost of the indemnitor, in all
reasonable respects with the indemnitor and its attorneys in the investigation,
trial and defense of such claim and any appeal. The indemnitee may, at its own
cost and expense, participate, through its attorneys or otherwise, in such
investigation, trial and defense of such claim and any appeal. An indemnitor
will have no liability with respect to any settlement reached without its prior
written consent. Settlements of indemnified claims will be subject to the
indemnitee's approval, which will not be unreasonably withheld or delayed;
provided, however, that such consent may be given or withheld in the
indemnitee's sole discretion to the extent the settlement admits liability,
stipulates to any declaratory or equitable remedy, or affects the indemnitee's
intellectual property or Confidential Information. The indemnitor's liability to
pay or reimburse amounts owed with respect to any indemnified claim will be
limited to the extent of the indemnitor's proportional contribution to the
relevant Claim. No indemnitor will be liable for any amounts owed with respect
to Claims suffered by the indemnitee to the extent attributable to the
indemnitee's negligence or willful misconduct.


23.    DAMAGES


23.1    [*]



CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
47

--------------------------------------------------------------------------------




23.2    Disclaimer of Consequential Damages. Subject to (i) any right Customer
may have to repudiate, rescind or otherwise terminate this Agreement that may
arise hereunder or otherwise at law or in equity; and (ii) [*], both Parties'
liability hereunder will be for actual direct damages only and the Parties
hereby disclaim liability to the other for any punitive, special, incidental or
consequential damages or lost profits or lost revenue .:


23.3    Limitation on Service Provider Liability. Subject to [*], Service
Provider's aggregate liability for all damages or losses under or arising out of
this Agreement to Customer during the Term of this Agreement and any and all
applicable Statements of Work and Companion Agreements will not exceed the
lesser of [*].


23.4    Intentionally Omitted.


23.5    Limitation on Customer Liability. Customer's aggregate liability for all
damages or losses under or arising out of this Agreement to Service Provider
during the entire Term of the Agreement will not exceed the lesser of [*].


23.5    Negotiated Risk Allocation. The Parties expressly acknowledge that the
limitations and exclusions set forth in this Article have been the subject of
active and complete negotiation between the Parties and represent the Parties'
agreement based upon the level of risk to the Parties associated with their
respective obligations under this Agreement and the Companion Agreements and the
payments provided hereunder to Service Provider for its performance of the
Services.


24.    INSURANCE


24.1    General. Service Provider will maintain the following insurance during
the Term of this Agreement. Service Provider will also cause its Subcontractors
who perform Services at Customer Service Locations to maintain, or will maintain
for such Subcontractors, the following insurance:


24.1.1    Workers' Compensation insurance as prescribed by the law of the
state(s) or nation(s) in which the Services are performed, or any alternative
plan of coverage as permitted or required by applicable law;


24.1.2    employer's liability insurance with limits of at least [*] for each
occurrence with a minimum aggregate limit of [*];


24.1.3    automobile liability insurance, if the use of motor vehicles is
required, with limits of at least [*] combined single limit for bodily injury
and property damage per occurrence;


24.1.4    Commercial General Liability ("CGL") insurance, ISO 1996 or later
occurrence form of insurance, including Blanket Contractual Liability and Broad
Form Property Damage, with limits of at least [*] combined single limit for
bodily injury and property damage per occurrence;

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
48

--------------------------------------------------------------------------------








24.1.5    if the furnishing to Customer (by sale or otherwise) of products,
material or construction, installation, maintenance or repair services is
involved, CGL insurance endorsed to include products liability and completed
operations coverage in the amount of [*] per occurrence, which will be
maintained for at least [*] following the expiration or termination of this
Agreement;


24.1.6    Commercial crime insurance providing coverage in the amount of [*] for
each loss for direct losses of money, securities and other property of Customer
(owned or leased) caused by the unlawful taking by any employee of Service
Provider, acting alone or in collusion with others, which will name Customer as
a loss payee as its interests may appear; and


24.1.7    Error and Omission Liability Insurance (e.g. professional liability,
IT support and services) appropriate to Service Provider's profession, inclusive
of the Services contemplated by this Agreement, in an amount not less than [*]
for each wrongful act and policy aggregate, to include coverage for liability
arising from any actual or alleged breach of duty, negligent act, error or
omission in the conduct of Service Provider's performance of the Services.


24.2    Policy Requirements. The insurance provided under Section 24.1 will
comply with the following requirements:
24.2.1    If the insurance policy is written on a claims-made basis, Service
Provider warrants that any retroactive date applicable to the policy precedes
the Effective Date and that continuous coverage will be maintained or, an
extended discovery period will be exercised, for a period of at least two (2)
years beginning from the time that work under this Agreement is completed.


24.2.2    All CGL and automobile liability insurance will designate Customer,
its Affiliates, and each of their directors, officers and employees (all
referred to in this clause as "Customer") as additional insureds.


24.2.3    All the foregoing insurance must be primary and non-contributory and
required to respond and pay prior to any other insurance or self-insurance
available.


24.2.4    Customer will be notified in writing at least thirty (30) days prior
to cancellation of or any material change in the required policies.


24.2.5    Insurance companies providing coverage under this Agreement must be
rated by A.M. Best with at least an A- rating and a financial size category of
at least Class VII.


24.3    Damage to Property. Service Provider is responsible for the risk of loss
of, or damage to, any property of Customer at a Service Provider Service
Location, unless such loss or damage was caused by the acts or omissions of
Customer or an agent of Customer. Customer is responsible for the risk of loss
of, or damage to, any property of Service Provider at a Customer Service
Location, unless such loss or damage was caused by the acts or omissions of
Service Provider or a Subcontractor.



CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
49

--------------------------------------------------------------------------------




25.    FORCE MAJEURE




25.1    Excuse from Performance. If and to the extent that a Party's performance
of any of its obligations pursuant to this Agreement is prevented, hindered or
delayed by fire, flood, earthquake, elements of nature or acts of God, acts of
war, acts of a public enemy, acts of a nation or any state, territory, province
or other political division, terrorism, riots, civil disorders, rebellions or
revolutions, epidemics, theft, quarantine restrictions, freight embargoes or any
other similar cause beyond the reasonable control and without the fault or
negligence of such Party (each, a "Force Majeure Event"), and such
non-performance, hindrance or delay could not have been prevented by reasonable
precautions, then the non-performing, hindered or delayed Party will be excused
for such non-performance, hindrance or delay, as applicable, of those
obligations affected by the Force Majeure Event for as long as such Force
Majeure Event continues.


25.1.1    The foregoing excuse from non-performance is conditioned upon such
Party continuing to use its best efforts to recommence performance whenever and
to whatever extent possible without delay, including through the use of
alternate sources, workaround plans, backup or emergency power, redundant
telecommunications circuits, or other means.


25.1.2    Notwithstanding the foregoing, the acts or omissions of a Party's
agents, Subcontractors, representatives, materialmen, suppliers or other third
parties providing products or services to such Party will not constitute a Force
Majeure Event (unless such acts or omissions are themselves the product of a
Force Majeure Event).


25.1.3    The occurrence of a Force Majeure Event does not excuse, limit or
otherwise affect Service Provider's obligation to provide either normal recovery
procedures or any other Disaster Recovery services specified in this Agreement
or in any Statement of Work unless such Disaster Recovery services are
themselves hindered by the Force Majeure Event.


25.2    Responsibilities of Parties. The Party whose performance is prevented,
hindered or delayed by a Force Majeure Event will:


25.2.1    immediately notify the other Party of the occurrence of the Force
Majeure Event and describe in reasonable detail the nature of the Force Majeure
Event and such Party's good faith estimate of the likely duration of such Force
Majeure Event.


25.2.2    with the cooperation of the other Party, exercise all reasonable
efforts to mitigate the extent of any non-performance, hindrance or delay caused
by a Force Majeure Event and any adverse consequences of such Force Majeure
Event, including, in the case of Service Provider, (i) performance of required
work or the provision of the Services with the use of Service Provider's
qualified management or other employees or Subcontractors, as permitted by this
Agreement, and (ii) cooperating with Customer's efforts to secure necessary
replacement services from third party vendors and suppliers.


25.2.3    immediately notify the other Party of the cessation of such Force
Majeure Event.


25.3    Alternative Sources. Within seventy two (72) working hours of the
occurrence of a Force Majeure Event, Customer and Service Provider will conduct
a root cause analysis to determine the extent to which, and the duration that,
the Force Majeure Event is likely to prevent Service Provider from performing
its obligations in accordance with this Agreement and whether Service Provider
is likely to promptly procure a suitable temporary alternate source for the
affected Services.


25.3.1    If any Force Majeure Event prevents, hinders or delays performance of
any of the Services, and Service Provider is unable to promptly (but in no event
later than 48 hours) provide a suitable temporary workaround acceptable to
Customer, Service Provider shall procure such Services from a reasonably
acceptable alternate source in lieu of Service Provider's provision of such
Services for the duration of the agreement executed between

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
50

--------------------------------------------------------------------------------




Service Provider and such alternate source in respect of the provision of such
services provided that (i) subject to Section 25.3.2 below, Service Provider
shall not be required to obtain such affected Services from such alternate
source at its expense for more than one hundred and eighty (180) consecutive
days and (ii) Customer shall be entitled to terminate this Agreement, in whole
or in part, immediately upon the cessation of the provision of such affected
Services from the alternate source if Service Provider has not fully resumed
performance of all Services.


25.3.2    Subject in all cases to Section 15.4.6, in the event that Service
Provider reasonably believes it will be unable to recover its performance of the
Services within six (6) months of the Force Majeure Event, Customer will either
(i) exercise its right to terminate under Section 15.4.6 or (ii) discontinue
payment to Service Provider for the affected Services and Service Provider will
reimburse Customer for the difference between the Base Charges that would have
been payable to Service Provider for the disrupted Services and Customer’s cost
of cover for any Services that must be procured from such alternate source until
the earlier of (a) Service Provider’s demonstrating to Customer’s reasonable
satisfaction Service Provider’s ability to immediately recommence the Services
in accordance with this Agreement and (b) Customer’s ability to complete a
competitive down-selection process with third parties to select a provider to
succeed Service Provider, but in no event more than six (6) months. Customer
will exercise commercially reasonable efforts under the circumstances to
mitigate the additional costs for which Service Provider is responsible under
this Section 25.3.2.


25.3.3    Allocation of Resources. Whenever a Force Majeure Event or a Disaster
causes Service Provider to allocate limited resources between or among Service
Provider's customers, Service Provider will treat Customer (including
restoration of Services to Customer) as well or better than every other Service
Provider customer. In addition, in no event will Service Provider redeploy or
reassign any Key Service Provider Personnel to another account in the event of a
Force Majeure Event.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
51

--------------------------------------------------------------------------------






26.    NOTICES


26.1    General. Any notice or other communication which either Party hereto is
required or authorized by this Agreement to give or make to the other will be
given or made either by reputable air courier service, or by facsimile
transmission confirmed by electronic confirmation, addressed to the other Party
in the manner referred to below and, if that notice is not returned as being
undelivered within seven (7) days of dispatch of that notice or communication in
the case of reputable air courier service, or is electronically confirmed in the
case of facsimile transmission, such communication will be deemed for the
purposes of this Agreement to have been given or made after three (3) days, if
sent by reputable air courier service, or (four) 4 hours, for a facsimile
transmission.


26.2    Addresses. For the purposes of Section 26.1 above, the address of each
Party will be:


For Service Provider:


Karthikeyan Natarajan
Site no.44(p), 46(p), Kiadb I
Industrial area, Electronic City, Phase - II,Bangalore
India, Karnataka
561229
India
Phone: +91 (806) 780-8301 extn:8301
Cell: +919611105241
Email : karthikeyan.natarajan@techmahindra.com
With a CC to
Santosh Kumar Nair,
Assistant General Counsel,
Tech Mahindra Limited,
TMLW Building, Plot No.22 to 25 & 27 to 34,
Hitech City, Madhapur, Hyderabad - 500 081.
Board: +91 40 3063 6363 |Ext: 76530
For Customer:


Comverse, Inc.
200 Quannapowitt Parkway
Wakefield, MA 01880
Telephone: (781) 224-9000
Fax: (781) 224-8118
Attention: General Counsel


Either Party may change its address for service by notice as provided in this
Article.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
52

--------------------------------------------------------------------------------








27.    NON-SOLICITATION [*]


27.1    General. Except as otherwise agreed, during the Term and for the period
of one (1) year after the expiration or termination of this Agreement (and any
Reverse Transition or extension of Services), neither Party will not, without
the prior written consent of other party , directly or through a third party,
intentionally solicit or entice away (or seek or attempt to entice away) from
the employment of employing party any person(s) employed (or any person(s) who
have been so involved in providing Services under this Agreement . This Article
27 will not apply to unsolicited responses by employees to general recruitment
advertising.


27.2    [*]


28.    RELATIONSHIP


28.1    Independent Parties. Service Provider and Customer are independent
entities. Neither this Agreement nor any Companion Agreement will constitute,
create or give effect to a joint venture, pooling arrangement, principal/agency
relationship, partnership relationship, employer/employee or formal business
organization of any kind and neither Service Provider nor Customer will have the
right to bind the other without the other's express prior written consent.


28.2    Third Party Agreements. Unless otherwise agreed, Service Provider will
ensure that all Third Party Agreements that are to be assigned or transferred to
Customer pursuant to Article 15, will be freely assignable to Customer without
any modification or consent, subject only to Customer agreeing to assume Service
Provider's obligations thereunder from and after the effective date of the
assignment.


29.    Intentionally Left Blank


30.    SEVERABILITY
If any provision of this Agreement is held invalid, illegal or unenforceable for
any reason by any court of competent jurisdiction, such provision will be
separable from the remainder of the provisions hereof which will continue in
full force and effect as if this Agreement had been executed with the invalid
provisions eliminated.
31.    WAIVER
The failure of either Party to insist upon strict performance of any provision
of this Agreement or any Companion Agreement, or the failure of either Party to
exercise any right or remedy to which it is entitled hereunder or thereunder,
will not constitute a waiver thereof and will not cause a diminution of the
obligations established by this Agreement or any Companion Agreement. A waiver
of any default will not constitute a waiver of any subsequent default. No waiver
of any of the provisions of this Agreement or any Companion Agreement will be
effective unless it is expressly stated to be a waiver and communicated by the
waiving Party to the other Party in writing.
32.    PUBLICITY


32.1    Customer Publicity. Customer may in its discretion make any press
announcements or publicize this Agreement or any matters relating to any of the
transactions contemplated hereby.


32.2    Service Provider Publicity. Except with the written consent of Customer,
Service Provider will not make any press announcements or publicize this
Agreement or any matters relating to any of the transactions contemplated hereby
or use any Customer name or trademark in any way whatsoever.



CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
53

--------------------------------------------------------------------------------




33.    GOVERNING LAW


33.1    General. This Agreement will be governed by and construed in accordance
with the laws of the state of [*] and applicable U.S. federal laws, without
giving effect to its principles of conflict of laws.


33.2    Companion Agreements. Unless otherwise agreed in a Companion Agreement
and approved by the Customer Contract Executive, each Companion Agreement will
be governed by and construed in accordance with the laws of the state of [*] and
applicable U.S. federal laws, without giving effect to principles of conflict of
laws; provided, however, that Local Law Matters under Companion Agreements will
in each such case be governed by appropriate Local Laws.


33.3    UN Convention. The 1980 United Nations Convention on Contracts for the
International Sale of Goods will not apply to this Agreement or any Companion
Agreement.


33.4    Binding Nature. This Agreement is binding on Service Provider and
Customer and their respective successors and permitted assignees.


34.    ASSIGNMENT AND DIVESTITURE


34.1    Assignment. Service Provider may not assign this Agreement without the
prior written consent of Customer. Any such assignment will be void. Customer
may assign or transfer this Agreement, upon notice to Service Provider, to a
related party or unrelated party pursuant to a sale, merger or other business
reorganization of Customer or any of its operating units. However this
assignment will be subject to the Volume Commitment under Section 3.8.


34.2    Customer Divestiture. From time to time, Customer may divest lines of
business and/or entities. In such cases, for up to twenty-four (24) months after
the closing date of such divestiture and as a Change requested by Customer,
Service Provider will provide to the divested line of business and/or entity all
of the Services Service Provider is obligated to provide to Customer under this
Agreement in accordance with the terms of this Agreement. Such obligation will
be reflected in a Change. The cumulative Fees to provide the Services to
Customer and the divested entity will be equal to the Fees that would have been
charged without the divestiture, unless provision of such Services require
material, net additional cost, effort or resources that cannot be accommodated
with the resources ordinarily available for performance of the Services, in
which case the Parties will negotiate the additional Fees to be paid to Service
Provider as a result of such Change. Services provided to a divested entity will
be included in the Volume Commitment under Section 3.8 and clause 4 of schedule
3.


35.    GOOD FAITH
Whenever this Agreement requires or contemplates any action, consent or
approval, each Party will act reasonably and in good faith and will not
unreasonably withhold or delay such action, consent or approval, unless the
Agreement expressly establishes some other standard, such as exercise of a
Party's sole discretion.
36.    FURTHER ASSURANCES
Each party will provide such further documents or instruments required by the
other Party as may be reasonably necessary or desirable to give effect to this
Agreement and to carry out its provisions.

CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
54

--------------------------------------------------------------------------------




37.    NO THIRD PARTY BENEFICIARIES
Nothing in this Agreement, express or implied, is intended to confer rights,
benefits, remedies, obligations or liabilities on any person (including, without
limitation, any employees of the Parties) other than the Parties or their
respective successors or permitted assigns.
38.    COUNTERPARTS
This Agreement may be executed in one or more counterparts, each of which will
be deemed an original, but all of which taken together will constitute one and
the same instrument.
39.    ENTIRE AGREEMENT
This Agreement constitutes the entire agreement between the Parties in
connection with its subject matter and supersedes all prior communications and
agreements between the Parties relating to its subject matter.
IN WITNESS WHEREOF, this Agreement is hereby executed by the duly authorized
representatives of the Parties, as set forth below.
CUSTOMER        SERVICE PROVIDER
By:/s/ Philippe Tartavull
Print Name: Philippe Tartavull
Title:President and CEO
Date:April 14, 2015
By:/s/ Milind Pendse
Print Name: Milind Pendse
Title:Assistant General Counsel
Date:April 14, 2015








CUSTOMER CONFIDENTIAL [*] Confidential Treatment Requested
55

--------------------------------------------------------------------------------


SCHEDULE 1
DEFINITIONS
TO
Master Service Agreement
BETWEEN
CUSTOMER
AND
SERVICE PROVIDER





CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
1

--------------------------------------------------------------------------------


SCHEDULE 1
DEFINITIONS


TERM
DEFINITION
"Acceptor"
As defined in Section 3.5.
“Affiliate”
Means, with respect to an entity, any other entity Controlling, Controlled by or
under common Control with that entity.
"Agreement"
Means the Agreement, as defined in the introductory paragraph, and its Schedules
and Exhibits.
“All Rights”
As defined in Section 16.2.1.
“Approved Benchmarker”
Means an entity selected by Customer from the set of approved Benchmarkers and
engaged to compare the price and quality of the Services against the market for
similar services.
“Approved Local Provisions”
As defined in Section 2.3.
"Assets"
Means the items listed in Schedule 25, and as further described in Section 3.10.
"Assigned Agreements"
Means the agreements specified in Schedule 8.
“Authorizations”
Means any notice, consent, license or authorization from any regulatory,
governmental or other authority necessary, required or customary for a Party to
enter into or perform its obligations under this Agreement.
“Benchmarker”
Means an entity retained to compare the price and quality of the Services
against the market for similar services.
“Benchmarking Process”
Means the process that the Benchmarker employs to compare the price and quality
of the Services against the market for similar services.
“Benchmarking Results”
Means the results of the Benchmarker’s review of the price and quality of the
Services against the market for similar services.
“Change”
Means any change with respect to the scope or performance of the Services.
“Change Control Procedures”
As defined in Section 5.6 and as set forth in Schedule 9.
“Claim”
Means all claims for Losses asserted by third parties.
"Commercial Terms"
Means Schedule 3 to the Agreement.
"Commissioned Work"
As defined in Section 16.4.
“Companion Agreement”
Means the agreement executed by Service Provider Group Member(s), and Customer
Group Member(s) to (i) provide and pay for Services (for a particular Country,
Countries or Region) pursuant to this Agreement, respectively and (ii) set forth
any Local Law Matters or Approved Local Provisions, as referenced in Section
2.3.
“Confidential Information”
Means all information that relates to the business, affairs, products,
developments, trade secrets, know how, personnel, customers and suppliers of
either Party that has been designated as “confidential information” by a Party
and disclosed under circumstances sufficient to place the recipient on
reasonable notice of the confidentiality of the information, together with all
information derived from the foregoing, but excluding any information (i)
independently developed by the receiving Party, (ii) publicly disclosed by an
entity other than the receiving Party under no duty of confidentiality (other
than Customer Data, which shall be treated confidentially, even if publicly
available) or (iii) already in the possession of the receiving Party, without a
confidentiality obligation, prior to the receipt of such information. In
particular, and without limiting the generality of the foregoing, information
concerning Customer’s operations, employees, customers, products, designs,
research and development, methods, processes, procedures, policies, prices,
budgets, costs and other financial information, business plans and service
offerings constitute or incorporate Confidential Information of Customer.


CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
2

--------------------------------------------------------------------------------


“Consents”
Means any notice or consent required for Customer to (i) transfer or assign any
Assigned Agreements to Service Provider, (ii) permit Service Provider to Use any
Customer Software, (iii) permit Customer to use Service Provider Software after
the expiration or termination of the Agreement, (iv) permit Service Provider to
manage any Managed Agreements under this Agreement, or (v) subcontract
performance or delivery obligations to Service Provider.
"Contract Executives"
Means the executives responsible for managing the performance of the Agreement.
“Contract Staff”
Means the Service Provider personnel that perform the Services.
“Contract Year”
Means during the Term, the twelve (12) calendar month period from the Effective
Date and each anniversary of the Effective Date.
“Control” (and derivatives)
Means, with respect to an entity, the legal, beneficial, or equitable ownership,
directly or indirectly, of fifty percent (50%) or more of the capital stock (or
other ownership interest ordinarily having voting rights), or the direct or
indirect power to direct the management and policies of the entity.
“Control Rules”
As defined in Section 14.9.
“Country” or “Countries”
Means any or all of those countries for which Customer receives Services from
Service Provider.
“Critical Transition Milestones”
Transition milestones or toll gates, if any, identified in the Transition Plan.
"Customer"
As defined in the first paragraph of this Agreement.
“Customer Competitor”
Means those entities and their successors listed in Schedule 14, which Customer
may amend on notice to Service Provider from time to time, by adding, deleting
or substituting one or more entities whose products and/or services compete with
Customer.
“Customer Contract Executive”
As defined in Section 21.1.
"Customer Controls"
As defined in Section14.12.1.
“Customer Data”
Means any and all data provided to Service Provider by Customer, its agents or
its customers, including any data concerning any of Customer’s customers.
“Customer Group Member”
Means a company or operating entity within the Customer Group.
“Customer Group”
Means Customer and its Affiliates.
“Customer Indemnitees”
As defined in Section 22.
"Customer Intangible Property"
As defined in Section 17.2.
"Customer Materials"
Means any materials, documentation, manuals, guidelines, business processes,
methodologies, database rights, inventions, designs, drawings, Confidential
Information or other items or information licensed or owned by Customer and made
available by Customer to Service Provider for use in performing the Services.
"Customer Personnel"
Means Customer employees that may be impacted by the Commercial Terms or any
proposed Statement of Work.
“Customer Service Locations”
Means the Service Locations owned or leased by Customer or made available to
Customer under license from its customers.
“Customer Software”
Means any Software provided by Customer to Service Provider, including, without
limitation, the Software identified in the applicable Statement of Work as
Customer Software. For the avoidance of any doubt, Customer Software may include
both Software owned by and licensed to Customer.
"Customer Specific SSAE 16 Report"
As defined in Section 14.12.3.
"Customer Training"
As defined in Section 7.8.
"Data Privacy Policy"
Means the policy regarding data privacy attached to Schedule 8.


CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
3

--------------------------------------------------------------------------------


“Deliverable(s)”
Means all Software, hardware and related documentation, manuals or other items
that Service Provider may develop, or have developed, for Customer pursuant to
or in connection with this Agreement, including, without limitation, (i) any
modification or enhancement of, or derivative work based upon, the Customer
Software or Customer Materials, and (ii) any third party Software or related
documentation, manuals or other materials licensed to Customer or Service
Provider, or any of Service Provider’s Affiliates, Subcontractors or other
agents, and developed by Service Provider or any of its Affiliates,
Subcontractors or other agents as part of the Service.
"Disaster"
Means any unplanned interruption or disruption of the Services that at a minimum
materially impairs the ability of Service Provider to deliver the Services in
the manner specified in the applicable Service Description. Such events may
include, but are not limited to, loss of a Service Provider Service Location,
loss of power to a Service Provider Service Location that results in an
inability to provide the Services, or inability to access a Service Provider
Service Location that results in an inability to provide the Services.
"Disaster Recovery"
Means the restoration by Service Provider of the critical processing functions
as identified in a Disaster Recovery/Business Recovery Plan.
“Dispute”
As defined in Section 21.3.
"Documentary Deliverables"
As defined in Section 3.6.2.
"Early Termination Fee"
Means the Fee payable, if any, by Customer if Customer terminates this Agreement
for convenience, and without cause, under Section 15.4.6 prior to its expiration
or termination.
“Effective Date”
As defined in the first paragraph of this Agreement.
"Exempt Personnel"
As defined in Section 29.1.
"Facilities"
Means space or equipment.
“Fees”
As set forth in Schedule 5, Fees.
Financial Responsibility Matrix"
Means the matrix attached to the Statement of Work identifying the Parties
respective financial liability for required resources.
“Force Majeure” or “Force Majeure Event”
As defined in Section 25.1.
“Governance Model”
As set forth in Schedule 11, Governance Model.
"Grace Period"
As set forth in the Commercial Terms.
“Group Member”
Means, with respect to Customer, a Customer Group Member, and, with respect to
Service Provider, a Service Provider Group Member.
"Impact Assessment"
As defined in Section 5.8.
“Initial Term”
As defined in Section 15.1. Means the time period agreed upon by the Parties as
the initial term.
"Interest"
Means money paid regularly at a particular rate for the use of money lent, or
for delaying the repayment of a debt.
"ISO27k"
As defined in Section 14.14.
"ITIL"
As defined in Section 5.9.
“Key Personnel” or "Key Service Provider Personnel"
Means the Service Provider personnel that fill the key Service Provider
positions identified in the applicable Statement of Work.
"Knowledge Repository"
As defined in Section 3.4.
“Law” or “Laws”
Means any treaty, directive, statute, legislation or other law enacted by any
federal, state or local government in a relevant jurisdiction, including any
Regulatory Requirement contemplated thereunder.
“Licensed Rights”
As defined in Section 16.2.3.
“Limited Rights”
As defined in Section 16.2.2.
"Local Laws"
Means Laws enacted by the relevant local jurisdiction.
“Local Law Matters”
As defined in Section 2.3.


CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
4

--------------------------------------------------------------------------------


“Losses”
Means any and all loss, liability, damage or expense, including without
limitation interest, penalties, reasonable attorneys’ fees, court costs, and
costs of arbitration.
“Malicious Code”
Means any virus, worm, Trojan horse, time bomb, spyware or other malicious code
intended to interrupt, corrupt, disable or damage computer programs, systems,
environments or data, or to permit unauthorized access thereto.
"Managed Agreements"
Means the agreements specified in the Statement of Work that Service Provider
manages as part of the Services.
"Managed Agreement Invoices"
Means invoices related to a Managed Agreement.
“Master Service Agreement”
Means this Agreement and its Schedules.
"Model Processor Agreement"
As defined in Section 18.5.1.
“Out-of-Scope Service”
Means a service that is not within the scope of the Services prior to the
execution of a Change.
“Parent Guaranty”
Means the form of guaranty referred to in Section 2 and attached as Schedule 2,
Parent Guaranty.
“Party” or “Parties”
Means either or both of Service Provider or Customer or its or their Group
Members, as appropriate.
"Pass Through Services"
As defined in Section 3.3.
"Pass Through Services Contract"
As defined in Section 3.3
"Privacy Incident"
As defined in Section 18.5.2.
“Procedures Manual”
As defined in Section 5.5.
“Project”
Means discrete, non-recurring tasks that are not included in the scope of the
Services.
"Project Services"
Means Services related to Projects.
“Proposal”
As defined in the recitals.
"Purchase Option"
As defined in Section 29.1.
“Regulatory Requirement”
Means any applicable regulation, ordinance, government decree or other
government requirement with respect to a Party’s performance of its obligations
under this Agreement.
"Remedial Action"
As defined in Section 18.5.3.
“Renewal Terms”
Means the one-year periods for which the Agreement and any Companion Agreements
will be automatically renewed in accordance with the terms of the Agreement.
“Request for Proposal”
As defined in the recitals.
“Reserved Country”
Means any of the following countries, as applicable, where (i) after the
Effective Date, Customer or a Customer Group Member may desire Service
Provider to provide Services  and (ii) applicable Law requires  that Customer or
the Customer Group Member consult with potentially affected employees or their
representatives before  making any such request., [*]."
"Restricted Parties List"
As defined in Section 14.6.
"Review Period(s)"
As defined in Section 3.5.3.
"Reverse Transition"
As defined in Section 15.7.
“Rules”
As defined in Section 21.6.
“Schedule”
Means the Schedules attached to this Agreement.
“Security Plan”
Means a comprehensive security protocol and security plan developed and
implemented by Service Provider that is reasonably acceptable to Customer and
that satisfies the standards set forth in Schedule 10.
“Security Protocol”
As defined in Schedule 10, Security Protocol.
“Service(s)”
Means the services described in Section 3.1 and 3.2 of the Agreement.


CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
5

--------------------------------------------------------------------------------


"Service Commencement Date"
Means the date that Services will begin, as set forth in the Commercial Terms or
the applicable Statement of Work.
“Service Credits”
Means the credits payable for failure to meet or exceed Service Levels.
“Service Level”
Means the standards prescribed for the performance and quality of the Services
pursuant to this Agreement as defined in the applicable Statement of Work.
"Service Location"
Means the location from which Services will be provided.
“Service Provider”
As defined in the first paragraph of this Agreement.
“Service Provider Competitor”
Means those entities and their successors listed in Schedule 14.
“Service Provider Contract Executive”
Means Service Provider’s primary contact for the management and administration
of this Agreement.
“Service Provider Group Member”
Means a company or operating entity within the Service Provider Group.
“Service Provider Group”
Means Service Provider and any or all Affiliates of Service Provider engaged in
performance of Services.
"Service Provider Materials"
Means any materials, documentation, manuals, guidelines, business processes,
methodologies, database rights, inventions, designs, drawings, Confidential
Information or other items licensed or owned by Service Provider and used by
Service Provider to perform the Services, excluding Service Provider Software
and the Customer Software and Customer Materials.
“Service Provider Owned Software”
Means any Service Provider Software owned by Service Provider or any of its
Affiliates.
“Service Provider Software”
Means Software that is owned or licensed by Service Provider or any of its
Affiliates, Subcontractors or other agents and used by Service Provider or any
of its Affiliates, Subcontractors or other agents to provide the Services.
"Service Provider SSAE 16 Report"
As defined in Section 14.12.2.
“Service Provider Third Party Software”
Means any Service Provider Software licensed by Service Provider or any of its
Affiliates, Subcontractors or other agents from a third party.
“Statement of Work” or "SOW"
Means any Statement of Work that the Parties mutually agree to add to this
Agreement or a Companion Agreement for new or additional Services.
“Subcontractor”
Means any agent or contractor retained by Service Provider to perform Services
on behalf of Service Provider.
“Software”
Means any application, operating system, middleware component, tools, utilities
or other computer program, in object and source code form as applicable in the
circumstances.
“Specifications”
Means technical and functional documentation describing the Applications or
Deliverables, as approved by Customer.
“Term”
Means the Initial Term or a Renewal Term, as applicable.
“Termination Assistance”
Means Services required to effect orderly transition upon expiration or
termination of the Agreement.
"Termination Fee"
Means the Fee payable, if any, by Customer under Schedule 3 (Commercial Terms)
if required under the Agreement.
“Third Party”
Means an entity other than Service Provider and its Affiliates and other than
Customer and its Affiliates.
“Third Party Agreements”
Means any Third Party license agreements, support agreements and other third
party contract rights utilized by Service Provider in connection with the
performance of the Services.
“Transition”
Means the set of tasks and activities to complete in order to transfer Service
performance from Customer to Service Provider.
"Transition Credits"
As set forth in the Transition Plan.
"Transition Manager"
As set forth in Section 4.1.3.
"Transition Milestone"
Means those milestones identified in the Transition Plan.


CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
6

--------------------------------------------------------------------------------


“Transition Plan”
Means the plan agreed to by the Parties to effectuate the Transition.
“Transition Services”
As defined in Section 4.1.
“Unacceptable Service”
Means Service performance that is chronically below agreed Service Levels.
"Unit"
As defined in Section 29.1
“Use”
Means to make, reproduce, copy, distribute, adapt, modify, make derivative works
of, perform, display, transmit and otherwise use, and to sublicense any or all
of such rights to third parties.






CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
7

--------------------------------------------------------------------------------


SCHEDULE 2
INTENTIONALLY OMITTED



CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
1

--------------------------------------------------------------------------------


SCHEDULE 3
COMMERCIAL TERMS
TO
MASTER SERVICE AGREEMENT
BY AND BETWEEN
CUSTOMER
AND
SERVICE PROVIDER

















CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
1

--------------------------------------------------------------------------------




1.0     Definitions
Terms used in this Schedule with initial capital letters shall have the
respective meanings set forth in this Schedule or, if not defined herein, shall
have the respective meanings set forth in the Master Service Agreement, Schedule
1 to the Master Services Agreement or other Schedules to the Master Service
Agreement. Unless otherwise specified, references to "Article" or "Section"
refer to the applicable Article or Section of this Schedule.
2.0
Services

The "Services" means all the research and development, project delivery and
deployment, support and maintenance and testing activities currently performed
by Customer, which shall be separately identified in Statements of Work to be
executed by the Parties.
3.0
Personnel



3.1    This Section is subject to execution of Companion Agreements for the
Reserved Countries.
 
3.2    For Customer Personnel subject to transfer collective redundancy
regulations or other laws providing for consultation , Customer shall (to the
extent that such steps have not been completed prior to the Effective Date) as
soon as practicable following the Effective Date, and in connection with the
outsourcing of the Services, enter into consultation with the Customer Personnel
and their Representatives as necessary under local legislation and the terms of
any applicable agreement or arrangement with a trade union, a works council or
an employee representative body applicable to the transfer of employees and/or
redundancies, whether on a collective or an individual basis. The Service
Provider shall provide Customer with such assistance as Customer may reasonably
request in carrying out such consultation, including without limitation
providing information and attending consultation meetings with Customer if
requested.
3.3    For Customer Personnel subject to regulations safeguarding the employee's
rights in the event of transfer of undertakings, any Customer Personnel that do
not object to transferring to the Service Provider shall transfer employment to
Service Provider or its Affiliates in accordance with applicable law or shall be
offered employment with Service Provider or its Affiliates. The contracts of
employment for such Customer Personnel shall have effect from the Relevant
Transfer Date as if originally made between the Service Provider and such
Customer Personnel. Relevant Transfer Date means the date when an Customer
Personnel becomes an employee of Service Provider If any Customer Personnel
objects to transfer to the Service Provider, Customer will use reasonable
endeavors to continue to employ such Customer Personnel during the transition
period and to procure that they provide assistance in respect of the transition
process. If such Customer Personnel indicates that they wish to transfer to the
Service Provider the Service Provider will accept that transfer on the same
terms as though that employee transferred in accordance with this Agreement and
Statement of Work. All liability to pay wages, salaries, tax, and national
insurance (or equivalent social security) contributions, and to pay or confer
benefits to or in relation to the Customer Personnel will be discharged by
Customer in respect of the period to the close of business on the day
immediately prior to the Relevant Transfer Date and will be discharged by the
Service Provider from the Relevant Transfer Date onwards.
3.4    For all other Customer Personnel within the scope of Services, Service
Provider will make an offer of employment containing a total compensation
package (excluding stock options) that will be, at a minimum, the same or better
in the aggregate than the total compensation package for the applicable
individual as of the effective date of the Master Services Agreement and will
comply with all applicable law. The Customer Personnel within the scope of
Services will commence employment with Service Provider or its Affiliates upon
acceptance of such offer of employment and as agreed in the country specific
addendums and/or statement of work, but no earlier than at a time that any
requisite notice under applicable law has expired. If any Customer Personnel
rejects the offer of employment from the Service Provider, Customer will use
reasonable endeavors to continue to employ such Customer Personnel during the
transition period and to procure that they provide assistance in respect of the
transition process. The offer of employment shall remain open during such offer
acceptance period. All liability to pay wages, salaries, tax, and national
insurance (or equivalent social security) contributions, and to pay or confer
benefits to or in relation to the Customer Personnel will be discharged by
Customer in respect of the period to the close of business on the day
immediately prior to the Relevant Transfer Date and will be discharged by the
Service Provider from the Relevant Transfer Date onwards.

CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
2

--------------------------------------------------------------------------------


3.4    Pending any such employment or transfer or execution of such Companion
Agreements, and subject to clause 3.4 of this schedule, Customer may take as a
credit against the Base Fees, defined below, the fully loaded manpower
costs(employee cost restricted to salary, benefit costs and social charges) of
Customer Personnel performing the Services. Customer will be responsible for all
employment claims (for both EU and non-EU personnel) related to the period of
their employment prior to the personal transfer date agreed upon by the parties.
Service Provider will be responsible for all employment claims (for both EU and
non-EU personnel) related to the period of their employment after the personnel
transfer date agreed upon by the parties except for payments which are accrued
during the period of employment with Customer, but payable at a later date
[*]
4.    Fees
4.1    The Fees for the Services, as per Contract Year, are given below in Table
A, and will be divided equally into 12 months and invoiced monthly in accordance
with the invoicing provisions of the Master Services Agreement ("Base Fees").
The Base Fees provide for an average capacity model as set forth below, [*]. The
annual Base Fees is a commitment from Customer to Service Provider . The initial
Contract Year shall commence June 1, 2015.
 
Year 1
Year 2
Year 3
Year 4
Year 5
Year 6
Average Man Years
[*]
[*]
[*]
[*]
[*]
[*]

 
Table A: Base Fees Table (in USD million)
 
Year 1
Year 2
Year 3
Year 4
Year 5
Year 6
Total
Gross
[*]
[*]
[*]
[*]
[*]
[*]
[*]
Signing Amount
[*]
[*]
[*]
[*]
[*]
[*]
[*]
Net
40.00
40.00
38.00
34.00
31.00
28.00
211.00

Service Provider commits sign-on amount of [*], for transition assistance, [*].
4.2    In case of decrease in work volume in any Contract Year, Customer will be
allowed to carry forward Services of up-to [*] of annual Base Fees for use in
the next Contract Year; provided that quarterly volume cannot be reduced by more
than [*] from the prior Contract Year annual Base Fees. This roll-over services
provision will lapse if such Services are not utilized by Customer within the
successive Contract Year. For clarity, reduction in work volume does not mean
reduction in monthly Fees to Service Provider, unless treated as a partial
termination as discussed below. The roll-over service provision will be tracked
by Service Provider and agreed with Customer on a monthly basis.
4.3    In case of increase in work volume, any additional Fees in any Contract
Year will be allowed to offset revenue commitment in the subsequent Contract
Years. Any increase in volume will be charged as per rate card set forth in
Schedule 4 or any other mutually agreed manner.


4.4    In the case of any Customer product being taken out of market, which
leads to a drop in spend by Customer, the Base Fees can be fulfilled by
additional work as long as it is with the similar skill sets as covered in the
Initial Statements of Work.
4.5    In case of revenue decline beyond [*] as given in Section 4.3 above, and
Customer through the Governance process communicates a need for reduced Base
Fees, Customer may reduce the scope of the Services and pay a pro-rata
Termination Fee pursuant to Section 15.9 of the Master Services Agreement and
the Base Fees and committed volume will be reduced commensurately to such
partial termination. Service Provider will continue to provide reduced Services
for the duration of the Master Services Agreement. Pro-rata Termination fee will
be based on clause 6.1 of this schedule    



CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
3

--------------------------------------------------------------------------------


4.6    Service Level Credits will be calculated quarterly and reported to
Customer and any adjustments in the Fees will be made in the following month’s
invoice. The Grace Period for Service Levels Credits is the earlier of [*] from
the execution of the Companion Agreement for Israel or [*].


4.7    Service Provider represents and Customer acknowledges that Service
Provider has represented that it is making substantial investments to transform
the current business model for Customer. Broadly the investments made in Y1 are
as follows (In USD Millions):


 Sign -on amount
[*]
Transition
[*]
Addendum
[*]
Retention
[*]
Severance
[*]
Total
[*]





5.0
Joint Go to Market Agreement

5.1    Service Provider agrees that its sales force will be engaged in marketing
and selling Customer's product and services with the objective of generating [*]
of sales over the initial three Contract Years comprised of [*] in Contract Year
1, [*] in Contract Year 2 and [*] in Contract Year 3.
6.0
Termination Fee

    6.1     If Customer terminates the Master Service Agreement and a
Termination Fee is required under the Master Service Agreement for such
termination, Service Provider will invoice Customer and Customer will pay the
Termination Fee for the Contract Year at which the termination becomes effective
as set forth below. (For example, the Termination Fee for a termination that
becomes effective in the middle of Y2 would be [*]).
(In USD Millions)
Year
Y1
Y2
Y3
Y4
Y5
Y6
 
Fee
[*]
[*]
[*]
[*]
[*]
[*]
 



6.2    Termination Fee as per 6.1 on this schedule , and subject to clause 4 of
this schedule, will be applicable for early termination of the contract or
full/part spin-offs/sale of Customer that reduces Service volume, or business
scale down as given in Section 4.5 without offset of additional work.



CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
4

--------------------------------------------------------------------------------


7.0     Responsibility matrix
Description
Responsibility
 
Service Provider
Customer
Facilities for rebadged employees prior to migration to Service Provider
facilities or otherwise as long as they are providing Services to Customer
 
P
Labs infrastructure and 3rd party SW, HW tools CAPEX and maintenance OPEX
 
P
Project Specific expenses including Customer prior - approved travel, shift
allowance, overtime.
 
P
Laptops and all other end-user equipment (including mobile phones, desktops, and
IT support) for rebadged employees
 
P
Laptops and other end-user equipment (including mobile phones, desktops and IT
support) for offshore or incremental resources (including 5.3 support)
P
 
Mobile contracts will be covered under opex
P
 
Upkeep/Refresh of laptops for rebadged employees and offshore or incremental
resources
P
 
Travel and living expenses for any specific Customer requested travel
 
P
Offshore connectivity, utilizing ODC model, segregated facilities with site to
site connectivity (short term connectivity to be covered by Customer VPN/other
as possible)
P
 





It is assumed that rebadged / offshore resources in like quantities can utilize
existing Customer software licenses, if not there will be a cost to Service
Provider to acquire additional licenses. Such additional Customer specific
licenses cost will be reimbursed by Customer.



CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
5

--------------------------------------------------------------------------------


SCHEDULE 4
RATES
TO
MASTER SERVICE AGREEMENT
BY AND BETWEEN
CUSTOMER
AND
SERVICE PROVIDER



CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
1

--------------------------------------------------------------------------------


[*]



CUSTOMER CONFIDENTIAL     [*] Confidential Treatment Requested
2